Exhibit 10.1

Published CUSIP Number: [            ]

 

 

 

CREDIT AGREEMENT

dated as of

October 4, 2012

among

TORNIER N.V.,

as Holdings,

TORNIER, INC.,

as Borrower,

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent

SG AMERICAS SECURITIES, LLC,

as Syndication Agent

BMO CAPITAL MARKETS AND JPMORGAN CHASE BANK, N.A.,

as Co- Documentation Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SG AMERICAS SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Classification of Loans and Borrowings

     48   

SECTION 1.03

 

Terms Generally

     48   

SECTION 1.04

 

Accounting Terms; GAAP

     49   

SECTION 1.05

 

Effectuation of Transactions

     49   

SECTION 1.06

 

Exchange Rates; Currency Equivalents; Change of Currency

     49    ARTICLE II THE CREDITS   

SECTION 2.01

 

Commitments

     50   

SECTION 2.02

 

Loans and Borrowings

     50   

SECTION 2.03

 

Requests for Borrowings

     51   

SECTION 2.04

 

Swingline Loans

     52   

SECTION 2.05

 

Letters of Credit

     55   

SECTION 2.06

 

Funding of Borrowings

     63   

SECTION 2.07

 

Interest Elections

     64   

SECTION 2.08

 

Termination and Reduction of Commitments

     65   

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

     66   

SECTION 2.10

 

Amortization of Term Loans

     67   

SECTION 2.11

 

Prepayment of Loans

     68   

SECTION 2.12

 

Fees

     77   

SECTION 2.13

 

Interest

     79   

SECTION 2.14

 

Alternate Rate of Interest

     79   

SECTION 2.15

 

Increased Costs

     80   

SECTION 2.16

 

Break Funding Payments

     81   

SECTION 2.17

 

Taxes

     81   

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     84   

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     86   

SECTION 2.20

 

Incremental Credit Extensions

     87   

SECTION 2.21

 

Maturity Extension

     91   

SECTION 2.22

 

Defaulting Lenders

     91   

SECTION 2.23

 

Illegality

     93    ARTICLE III REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

 

Organization; Powers

     94   

SECTION 3.02

 

Authorization; Enforceability

     94   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     94   

SECTION 3.04

 

Financial Condition; No Material Adverse Effect

     94   

SECTION 3.05

 

Properties

     95   

SECTION 3.06

 

Litigation and Environmental Matters

     95   

SECTION 3.07

 

Compliance with Laws and Agreements

     96   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.08

  Investment Company Status      96   

SECTION 3.09

  Taxes      96   

SECTION 3.10

  ERISA      96   

SECTION 3.11

  Disclosure      96   

SECTION 3.12

  Subsidiaries      97   

SECTION 3.13

  Intellectual Property; Licenses, Etc.      97   

SECTION 3.14

  Solvency      97   

SECTION 3.15

  Senior Indebtedness      97   

SECTION 3.16

  Federal Reserve Regulations      97   

SECTION 3.17

  Use of Proceeds      97   

SECTION 3.18

  Labor Matters      97    ARTICLE IV CONDITIONS   

SECTION 4.01

  Effective Date      98   

SECTION 4.02

  Each Credit Event      100    ARTICLE V AFFIRMATIVE COVENANTS   

SECTION 5.01

  Financial Statements and Other Information      101   

SECTION 5.02

  Notices of Material Events      103   

SECTION 5.03

  Information Regarding Collateral      104   

SECTION 5.04

  Existence; Conduct of Business      104   

SECTION 5.05

  Payment of Taxes, etc.      104   

SECTION 5.06

  Maintenance of Properties      104   

SECTION 5.07

  Insurance      104   

SECTION 5.08

  Books and Records; Inspection and Audit Rights      105   

SECTION 5.09

  Compliance with Laws      105   

SECTION 5.10

  Use of Proceeds and Letters of Credit      105   

SECTION 5.11

  Additional Subsidiaries      105   

SECTION 5.12

  Further Assurances      106   

SECTION 5.13

  Designation of Subsidiaries      107    ARTICLE VI NEGATIVE COVENANTS   

SECTION 6.01

  Indebtedness; Certain Equity Securities      107   

SECTION 6.02

  Liens      111   

SECTION 6.03

  Fundamental Changes      113   

SECTION 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions      116   

SECTION 6.05

  Asset Sales      118   

SECTION 6.06

  Sale and Leaseback Transactions      120   

SECTION 6.07

  Restricted Payments; Certain Payments of Indebtedness      120   

SECTION 6.08

  Transactions with Affiliates      122   

SECTION 6.09

  Restrictive Agreements      122   

SECTION 6.10

  Amendment of Subordinated Indebtedness      123   

SECTION 6.11

  Total Net Leverage Ratio      123   

SECTION 6.12

  Interest Coverage Ratio      124   

SECTION 6.13

  Capital Expenditures      124   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.14

 

Changes in Fiscal Periods

     125    ARTICLE VII EVENTS OF DEFAULT    SECTION 7.01  

Events of Default

     125    SECTION 7.02  

Right to Cure

     127    ARTICLE VIII ADMINISTRATIVE AGENT    SECTION 8.01  

Appointment and Authority

     129    SECTION 8.02  

Rights as a Lender

     130    SECTION 8.03  

Exculpatory Provisions

     130    SECTION 8.04  

Reliance by Administrative Agent

     131    SECTION 8.05  

Delegation of Duties

     131    SECTION 8.06  

Resignation of Administrative Agent

     131    SECTION 8.07  

Non-Reliance on Administrative Agent and Other Lenders

     133    SECTION 8.08  

No Other Duties, Etc.

     133    SECTION 8.09  

Administrative Agent May File Proofs of Claim

     133    SECTION 8.10  

No Waiver; Cumulative Remedies; Enforcement

     133    SECTION 8.11  

Withholding Taxes

     134    ARTICLE IX MISCELLANEOUS    SECTION 9.01  

Notices

     136   

SECTION 9.02

 

Waivers; Amendments

     138   

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     141   

SECTION 9.04

 

Successors and Assigns

     142   

SECTION 9.05

 

Survival

     148   

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     149   

SECTION 9.07

 

Severability

     149   

SECTION 9.08

 

Right of Setoff

     149   

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     150   

SECTION 9.10

 

WAIVER OF JURY TRIAL

     150   

SECTION 9.11

 

Headings

     150   

SECTION 9.12

 

Confidentiality

     151   

SECTION 9.13

 

USA Patriot Act

     152   

SECTION 9.14

 

Release of Liens and Guarantees

     152   

SECTION 9.15

 

No Advisory or Fiduciary Responsibility

     153   

SECTION 9.16

 

Interest Rate Limitation

     153   

SECTION 9.17

 

Judgment Currency

     153   

SECTION 9.18

 

Payment Set Aside

     154   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01   —    Agreed Security Principles Schedule 2.01   —    Commitments
and Loans Schedule 2.13   —    Mandatory Cost Schedule 3.12   —    Subsidiaries
Schedule 5.14   —    Certain Post-Closing Obligations Schedule 6.01   —   
Existing Indebtedness Schedule 6.02   —    Existing Liens Schedule 6.04(e)   —
   Existing Investments Schedule 6.08   —    Existing Affiliate Transactions
Schedule 6.09   —    Existing Restrictions Schedule 9.01   —    Notices

EXHIBITS:

 

Exhibit A   —    Form of Assignment and Assumption Exhibit B   —    Form of
Borrowing Request Exhibit C   —    [Reserved] Exhibit D   —    [Reserved]
Exhibit E   —    [Reserved] Exhibit F   —    [Reserved] Exhibit G   —   
[Reserved] Exhibit H   —    [Reserved] Exhibit I   —    Form of Intercompany
Note Exhibit J   —    Form of Specified Discount Prepayment Notice Exhibit K   —
   Form of Specified Discount Prepayment Response Exhibit L   —    Form of
Discount Range Prepayment Notice Exhibit M   —    Form of Discount Range
Prepayment Offer Exhibit N   —    Form of Solicited Discounted Prepayment Notice
Exhibit O   —    Form of Solicited Discounted Prepayment Offer Exhibit P   —   
Form of Acceptance and Prepayment Notice Exhibit Q-1   —    Form of United
States Tax Compliance Certificate 1 Exhibit Q-2   —    Form of United States Tax
Compliance Certificate 2 Exhibit Q-3   —    Form of United States Tax Compliance
Certificate 3 Exhibit Q-4   —    Form of United States Tax Compliance
Certificate 4

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of October 4, 2012 (this “Agreement”), among TORNIER
N.V., a public limited liability company (naamloze vennootschap) incorporated
under Dutch law, having its official seat (statutaire zetel) in Amsterdam, the
Netherlands, registered with the trade register of the Chambers of Commerce in
the Netherlands under number 34250781 (“Holdings”), TORNIER, INC., a Delaware
corporation (the “Borrower”), the LENDERS party hereto and BANK OF AMERICA,
N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit R.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period prior to the applicable acquisition or conversion, the amount for
such period of Consolidated EBITDA of such Pro Forma Entity (determined as if
references to Holdings and its Restricted Subsidiaries in the definition of the
term “Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries which will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Company pursuant to the terms of the
Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated August 23,
2012 by and among Holdings, Oscar Acquisition Corp., the Company and the
Representative identified therein.



--------------------------------------------------------------------------------

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into between the Company or its Affiliates and Holdings or its
Affiliates in connection with the Acquisition and all schedules, exhibits and
annexes to each of the foregoing and all side letters, instruments and
agreements affecting the terms of the foregoing or entered into in connection
therewith.

“Additional Foreign Loan Party” has the meaning assigned to such term in
Section 5.11.

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Notes” has the meaning assigned to such term in
Section 6.01(a)(xxiii).

“Additional Revolving Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of
any Revolving Commitment Increase pursuant to an Incremental Revolving Facility
Amendment in accordance with Section 2.20; provided that each Additional
Revolving Lender (other than any Person that is a Revolving Lender, an Affiliate
of a Revolving Lender or an Approved Fund of a Revolving Lender at such time)
shall be subject to the approval of the Administrative Agent, each Principal
Issuing Bank and the Swingline Lender (such approval in each case not to be
unreasonably withheld or delayed).

“Additional Term Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
Term Commitment Increase pursuant to an Incremental Term Facility Amendment in
accordance with Section 2.20; provided that each Additional Term Lender (other
than any Person that is a Lender, an Affiliate of a Lender or an Approved Fund
of a Lender at such time) shall be subject to the approval of the Administrative
Agent (such approval not to be unreasonably withheld or delayed).

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Funds” means any Affiliated Lender that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

-2-



--------------------------------------------------------------------------------

“Agreed Security Principles” means the Agreed Security Principles identified on
Schedule 1.01.

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for
such day plus 1%; provided that, for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate determined two Business Days
prior to such day for deposits in dollars with a maturity of one month
commencing on such day. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of LC Exposure relating to Letters of Credit issued by such Person in its
capacity as an Issuing Bank and (b) the aggregate principal amount of all
Swingline Loans made by such Person in its capacity as a Swingline Lender (if
applicable) outstanding at such time.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time) subject to adjustment as provided in Section 2.22. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments pursuant to this Agreement and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means the following percentages per annum, based upon the
Total Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01:

 

    Total Net
Leverage Ratio   Revolving Loans; USD Term Loan     EUR Term Loan  

Pricing Tier

    Eurocurrency Loans     ABR Loans     Eurocurrency Loans     ABR Loans   1  
£ 2.50 to 1.00     3.00 %      2.00 %      4.00 %      3.00 %  2  
> 2.50 to 1.00     3.25 %      2.25 %      4.25 %      3.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.01. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 5.01 for
the fiscal quarter ending December 31, 2012 shall be determined based upon
Pricing Tier 2.

 

-3-



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
currency other than dollars, the local time in the place of settlement for such
currency as may be determined by the Administrative Agent or the Issuing Bank,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form (including electronic documentation generated by MarkitClear or other
electronic platform) reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of operations, changes in equity and cash
flows of Holdings and its subsidiaries, including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

 

-4-



--------------------------------------------------------------------------------

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means (a) Loans of the same Class and Type, in the same currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$500,000, (b) in the case of an ABR Revolving Borrowing, $500,000 and (c) in the
case of a Swingline Loan, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $100,000, (b) in the case of an ABR Revolving Borrowing, $500,000 and
(c) in the case of a Swingline Loan, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which, if in writing, shall be substantially in the
form of Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in dollars, any fundings, disbursements, settlements and payments in
dollars in respect of any such Eurocurrency Loan, or any other dealings in
dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than dollars or Euro, or any other dealings in
any currency other than dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

-5-



--------------------------------------------------------------------------------

“Capital Expenditures” means, as of any date for the applicable period then
ended, all additions to plant, property and equipment and other capital
expenditures of Holdings and its Restricted Subsidiaries on a consolidated basis
for such period that are required to be set forth in the consolidated statement
of cash flows, as determined in accordance with GAAP; provided that Capital
Expenditures shall not include any such expenditures which constitute any of the
following, without duplication:

(a) a Permitted Acquisition;

(b) capital expenditures relating to the construction or acquisition of any
property which has been transferred to a Person other than Holdings or any
Restricted Subsidiary pursuant to a sale-leaseback transaction permitted
hereunder;

(c) to the extent permitted by this Agreement, a reinvestment of the Net
Proceeds of any Disposition or Casualty Event;

(d) [reserved];

(e) interest capitalized during such period;

(f) expenditures that are accounted for as capital expenditures of Holdings or
any Restricted Subsidiary and that actually are paid for by a third party
(excluding Holdings or any Restricted Subsidiary) and for which neither Holdings
nor any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other Person (whether before, during or after such period);

(g) the book value of any asset owned by Holdings or any Restricted Subsidiary
prior to or during such period to the extent that such book value is included as
a capital expenditure during such period as a result of Holdings or any
Restricted Subsidiary reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period; provided that (i) any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
that such expenditure actually is made and (ii) such book value shall have been
included in Capital Expenditures when such asset was originally acquired;

(h) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (x) used, worn out,
obsolete or surplus equipment traded in at the time of such purchase and (y) the
proceeds of a concurrent sale of used, worn out, obsolete or surplus equipment,
in each case, in the ordinary course of business;

(i) the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time;

(j) any such expenditures which constitute replacement and maintenance programs
charged to current results; or

(k) any expenditures which are contractually required to be reimbursed to
Holdings or any Restricted Subsidiary, in cash, by a third party (including
landlords) during such period of calculation.

 

-6-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Holdings and its Restricted Subsidiaries.

“Cash Management Obligations” means obligations of Holdings or any Subsidiary in
respect of any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards or in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Control” means (a) the failure of Holdings directly or indirectly
through Wholly Owned Subsidiaries, to own all of the Equity Interest of the
Borrower, (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Effective Date), other than
the Permitted Holders, of Equity Interests representing 40% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings and the percentage of the aggregate ordinary voting power
so held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests in Holdings held by the Permitted Holders,
(c) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings by Persons who were neither (i) nominated,
designated or approved by the Permitted Holders nor (ii) appointed upon
nomination by directors so nominated, appointed or approved or (d) the
occurrence of a “Change of Control” (or similar event, however denominated), as
defined in the documentation governing any Subordinated Indebtedness that is
Material Indebtedness.

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

-7-



--------------------------------------------------------------------------------

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, USD Term
Loans, EUR Term Loans or Swingline Loans, (b) any Commitment, refers to whether
such Commitment is a Revolving Commitment, USD Term Commitment or EUR Term Loan
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Term
loans made pursuant to any Term Commitment Increase that have different terms
and conditions shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agreement” means the Collateral Agreement dated as of the Effective
Date among Holdings, Tornier US Holdings, each other Intermediate Parent, the
Borrower, the Company, each other Subsidiary Loan Party and the Administrative
Agent.

“Collateral and Guarantee Requirement” means, at any time, subject in each case
to the proviso in Section 4.01(f) and Section 5.14, the requirement that:

(a) the Administrative Agent shall have received from each of Holdings, Tornier
US Holdings, each other Intermediate Parent, Tornier France, Tornier UK, Tornier
Ireland, the Borrower, the Company, each Domestic Subsidiary of the Borrower or
the Company (other than any Excluded Subsidiary) and the Additional Foreign Loan
Parties either (x) a counterpart of the Guarantee Agreement duly executed and
delivered on behalf of such Person or (y) in the case of any Person that becomes
a Loan Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Guarantee Agreement, in the form specified
therein (or, with respect to any Additional Foreign Loan Party, if reasonably
requested by the Administrative Agent, such other Guarantee in form and
substance reasonably satisfactory to the Administrative Agent), duly executed
and delivered on behalf of such Person; in each case under this clause
(a) together with, in the case of any such Loan Documents executed and delivered
after the Effective Date, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in Sections
4.01(b), 4.01(c) and 4.01(d));

(b) the Administrative Agent shall have received from each of Holdings, Tornier
US Holdings, each other Intermediate Parent, the Borrower, the Company and each
other Subsidiary Loan Party that is a Domestic Subsidiary either (x) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Domestic Subsidiary that becomes a
Subsidiary Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, in each
case under this clause (b) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, to the extent reasonably
requested by the Administrative Agent, documents and opinions of the type
referred to in Sections 4.01(b), 4.01(c) and 4.01(d));

(c) (i) all outstanding Equity Interests of the Borrower shall have been pledged
pursuant to the Collateral Agreement, (ii) all outstanding Equity Interests of
Tornier US Holdings,

 

-8-



--------------------------------------------------------------------------------

each other Intermediate Parent, the Company and each other Subsidiary Loan Party
that is a Domestic Subsidiary held by Holdings, Tornier US Holdings, each other
Intermediate Parent, the Borrower, the Company and each other Subsidiary Loan
Party that is a Domestic Subsidiary (other than, in each case, any Equity
Interests constituting Excluded Equity Interests (as such term is defined in the
Collateral Agreement)) shall have been pledged pursuant to the Collateral
Agreement, (iii) all outstanding Equity Interests of TMG France shall have been
pledged pursuant to the French Share Pledge Agreement, (iv) all outstanding
Equity Interests of Tornier UK shall have been charged pursuant to the English
Share Charge, (iv) all outstanding Equity Interests of Tornier Ireland shall
have been pledged pursuant to the Irish Share Charge and (v) subject to the
Agreed Security Principles, all outstanding Equity Interests of each Additional
Foreign Loan Party shall have been pledged pursuant to a local law pledge
agreement that is consistent with the Agreed Security Principles and contains
other terms are customary for such pledge agreements;

(d) the Administrative Agent shall have received from (i) Holdings the Dutch
Bank Account Pledge duly executed and delivered on behalf of Holdings, pursuant
to which Holdings grants a first prior security interest in respect of all of
its present and future cash, (ii) Tornier Ireland the Irish Debenture duly
executed and delivered on behalf of Tornier Ireland, pursuant to which Tornier
Ireland grants first ranking fixed and floating security interests in respect of
all of its present and future assets, (iii) Tornier UK the English Debenture
duly executed and delivered on behalf of Tornier UK, pursuant to which Tornier
UK grants first ranking fixed and floating security interests in respect of all
of its present and future assets and (iv) Tornier France, the French Bank
Account Pledge Agreement, the French Intellectual Property Rights Pledge
Agreement and the French Receivables Pledge Agreement, in each case subject to
the Agreed Security Principles and as set forth in the last paragraph of this
definition;

(e) the Administrative Agent shall have received from Holdings (i) the Irish
Share Charge duly executed and delivered on behalf of Holdings, pursuant to
which Holdings mortgages and charges its Equity Interests in Tornier Ireland,
(ii) the English Share Charge duly executed and delivered on behalf of Holdings,
pursuant to which Holdings charges its Equity Interests in Tornier UK, (iii) the
French Share Pledge Agreement duly executed and delivered on behalf of Holdings,
pursuant to which Holdings pledges its Equity Interests in TMG France and
(iv) the share certificates representing all such Equity Interests, together
with undated stock transfer forms endorsed in blank;

(f) the Administrative Agent shall have received from each Person that becomes
an Additional Foreign Loan Party security documents that are consistent with the
Agreed Security Principles and contain other terms are customary for such
security documents, duly executed and delivered on behalf of such Person, in
each case under this clause (b) together with, in the case of any such Loan
Documents executed and delivered after the Effective Date, to the extent
reasonably requested by the Administrative Agent, documents and opinions of the
type referred to in Sections 4.01(b), 4.01(c) and 4.01(d));

(g) the Administrative Agent shall have received from each Person that becomes
an Additional Foreign Loan Party, (i) any documents required by clauses (a) and
(f) above shall be notarized or executed in front of a public notary as a public
deed (as applicable); (ii) excerpts from any applicable commercial register
prior to the execution and delivery of any documents required by clauses (a) and
(f) above, certified by the applicable Governmental Authority (as applicable);
(iii) such powers of attorney necessary to execute any of the documents required
by clauses (a) or (f) above; and (iv) such other documents as the Administrative
Agent may reasonably require, including evidence of appointment of process
agents, searches of any commercial or court registers (including bankruptcy
records) and registration requirements in order to grant the security interest
intended to be created by the Security Documents and perfect such Liens to the
extent required by, in each case that are consistent with the Agreed Security
Principles;

 

-9-



--------------------------------------------------------------------------------

(h) if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of Holdings or any Subsidiary in a principal amount of
$5,000,000 or more is owing by such obligor to Tornier US Holdings, any other
Intermediate Parent, the Borrower, the Company or any Subsidiary Loan Party,
such Indebtedness shall be pledged pursuant to the Collateral Agreement;

(i) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law and as reasonably requested by the Administrative Agent to
be filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(j) with respect to any Material Real Property located in the United States, the
Administrative Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
in an amount not to exceed the then fair market value of such Mortgaged Property
and fixtures, issued by a nationally recognized title insurance company insuring
the Lien of each such Mortgage as a first priority Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements as the Administrative
Agent may reasonably request, (iii) if any Mortgaged Property is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors, (iv) such legal opinions
as the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, (v) a survey of such Mortgaged
Property in compliance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys reasonably satisfactory to the Administrative
Agent, and (vi) evidence of payment of title insurance premiums and expenses and
all recording, mortgage, transfer and stamp taxes and fees payable in connection
with recording the Mortgage, any amendments thereto and any fixture filings in
appropriate county land office(s).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts, securities
accounts, letter of credit rights or other assets requiring perfection by
control (but not, for the avoidance of doubt, possession), (d) in no event shall
any Loan Party

 

-10-



--------------------------------------------------------------------------------

be required to complete any filings or other action with respect to the
perfection of security interests in any jurisdiction outside of such Loan
Party’s jurisdiction of organization, except such filings or actions required
(x) with respect to intellectual property registered in the United States and
(y) French law with respect to the pledge by Holdings of the Equity Interests of
TMG France, (e) in no event shall any Loan Party be required to complete any
filings or other action with respect to perfection of security interests in
assets subject to certificates of title beyond the filing of UCC financing
statements (or filings under the laws of the country of organization of Holdings
or any other Loan Party that is a Foreign Subsidiary) and (f) in no event shall
the Collateral include any Excluded Assets. The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment, USD
Term Commitment, EUR Term Commitment or any combination thereof (as the context
requires) and (b) with respect to any Swingline Lender, its Swingline
Commitment.

“Company” means Orthohelix Surgical Designs, Inc., a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(d).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities;

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, foreign, state, franchise, excise, and similar taxes paid or
accrued during such period (including in respect of repatriated funds);

(iii) [Reserved];

(iv) Non-Cash Charges;

(v) extraordinary losses in accordance with GAAP;

(vi) unusual or non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses, signing costs, retention or
completion bonuses, transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities);

 

-11-



--------------------------------------------------------------------------------

(vii) restructuring charges, accruals or reserves (including restructuring costs
related to acquisitions and adjustments to existing reserves); provided that the
aggregate amount included in Consolidated EBITDA pursuant to this clause
(vii) for any Test Period shall not exceed 20% of Consolidated EBITDA for such
Test Period (calculated prior to giving effect to any adjustment pursuant to
this clause (vii));

(viii) the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income);

(ix) (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Sponsor (including any termination fees payable in connection with the
early termination of management and monitoring agreements); provided that the
aggregate amount included in Consolidated EBITDA pursuant to this clause (ix)(A)
for any Test Period (other than any such termination fees) shall not exceed 2.0%
of Consolidated EBITDA for such Test Period (calculated prior to giving effect
to any adjustment pursuant to this clause (ix)(A)) and (B) the amount of
expenses relating to payments made to option holders of Holdings in connection
with, or as a result of, any distribution being made to shareholders of
Holdings, which payments are being made to compensate such option holders as
though they were shareholders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted in the Loan Documents;

(x) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(xi) the amount of any net losses from discontinued operations in accordance
with GAAP;

(xii) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including, pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815—Derivatives and Hedging and only to
the extent the cash impact resulting from such loss has not been realized);

(xiii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period; and

(xiv) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(v) and (c)(vi) below; plus

(b) the amount of “run rate” cost savings projected by Holdings in good faith to
be realized as a result of specified actions (including actions initiated prior
to the Effective Date) (which cost savings shall be added to Consolidated EBITDA
until fully realized and calculated on a pro forma basis as though such cost
savings had been realized on the first day of the relevant

 

-12-



--------------------------------------------------------------------------------

period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings are reasonably identifiable and
quantifiable, (B) no cost savings shall be added pursuant to this clause (b) to
the extent duplicative of any expenses or charges relating to such cost savings
that are included in clauses (a)(vi) and (a)(vii) above or in the definition of
“Pro Forma Adjustment” (it being understood and agreed that “run rate” shall
mean the full recurring benefit that is associated with any action taken) and
(C) the calculation of such cost savings shall be approved by the board of
directors of Holdings and certified by a Financial Officer, the chief executive
officer or president of Holdings; less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(iv) the amount of any net income from discontinued operations in accordance
with GAAP;

(v) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including, pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815—Derivatives and Hedging and only to
the extent the cash impact resulting from such gain has not been realized);

(vi) any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in the such period;

(vii) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xiii) and (a)(xiv) above; and

(viii) the amount of any minority interest income consisting of subsidiary loss
attributable to minority equity interests of third parties in any Non-Wholly
Owned Subsidiary added (and not deducted in such period to Consolidated Net
Income);

in each case, as determined on a consolidated basis for Holdings and its
Restricted Subsidiaries in accordance with GAAP; provided that,

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances),

 

-13-



--------------------------------------------------------------------------------

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging,

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) to the extent not included in Consolidated Net Income,
the Acquired EBITDA of any Person, property, business or asset acquired by
Holdings or any Restricted Subsidiary during such period (other than any
Unrestricted Subsidiary) to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment in respect of each Pro Forma Entity equal to the amount of the Pro
Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) as specified in the Pro Forma Adjustment certificate delivered to
the Administrative Agent (for further delivery to the Lenders);

(IV) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations (other than if so classified on the basis that it is
being held for sale unless such sale has actually occurred during such period)
by Holdings or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold, transferred or otherwise disposed of,
closed or classified, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), in each case
based on the Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical Pro Forma Basis and (B) to the extent not
included in Consolidated Net Income, included in determining Consolidated EBITDA
for any period in which a Sold Entity or Business is disposed, an adjustment
equal to the Pro Forma Disposal Adjustment with respect to such Sold Entity or
Business (including the portion thereof occurring prior to such disposal) as
specified in the Pro Forma Disposal Adjustment certificate delivered to the
Administrative Agent (for further deliver to the Lenders); and

(V) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder).

For the purposes of determining the Senior Secured Net Leverage Ratio or the
Total Net Leverage Ratio for any Test Period, Consolidated EBITDA shall be
deemed to equal (a) $5,461,000 for the fiscal quarter ended September 30, 2011,
(b) $9,143,000 for the fiscal quarter ended December 31, 2011, (c) $10,554,000
for the fiscal quarter ended March 31, 2012 and (d) $7,502,000 for the fiscal
quarter ended June 30, 2012 (it being understood that such amounts are subject
to future adjustments, as and to the extent otherwise contemplated in this
Agreement, in connection with any future Pro Forma Adjustment or any future
calculation on a Pro Forma Basis).

 

-14-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, for Holdings and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, total interest expense and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations or such
derivative instruments, and bank and letter of credit fees and costs of surety
bonds in connection with financing activities.

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment permitted
hereunder)) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under letters of credit, obligations in respect of Capitalized
Leases and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Permitted Investments of
Holdings and its Restricted Subsidiaries not to exceed the lesser of
(x) $20,000,000 in the aggregate and (y) the amount thereof (net of taxes) that
is held by the Borrower or is not prohibited by applicable Law from being
repatriated to the Borrower provided that (i) such cash and Permitted
Investments are free and clear of all Liens, other than Liens permitted pursuant
to Section 6.02 and (ii) such cash and Permitted Investments are not listed as
“restricted” (other than as reserves held by credit card or other payment
processors) on the consolidated balance sheet of Holdings and its Restricted
Subsidiaries as of such date.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any Transaction Costs incurred during such period,
provided that they are incurred prior to June 30, 2013, (d) any fees and
expenses (including any transaction or retention bonus) incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of or waiver or consent relating to any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments, (f) accruals and reserves that are established or adjusted as a
result of the Transactions in accordance with GAAP (including any adjustment of
estimated payouts on existing earn-outs) or changes as a result of the adoption
or modification of accounting policies during such period, (g) stock-based award
compensation expenses, (h) any income (loss) attributable to deferred
compensation plans or trusts and (i) any income (loss) from Investments recorded
using the equity method. There shall be included in Consolidated Net Income,
without duplication, the amount of any cash tax benefits related to the tax
amortization of intangible assets in such period. There shall be excluded from
Consolidated Net Income for any period the effects from applying acquisition
method accounting, including applying acquisition method accounting to
inventory, property and equipment, leases, software and other intangible assets
and deferred revenue (including deferred costs related thereto and deferred
rent) required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings and its
Restricted Subsidiaries), as a result of the Transactions, any acquisition
consummated prior to the Effective Date and any Permitted Acquisitions (or other
Investment permitted hereunder) or the amortization or write-off of any amounts
thereof.

 

-15-



--------------------------------------------------------------------------------

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, the total amount of Consolidated Net Debt that is secured by a
Lien on any asset of Holdings or any of its Restricted Subsidiaries that is not
expressly subordinated to the Liens granted under the Security Documents to the
Administrative Agent for the benefit of the Lenders in all respects.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Holdings and the Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP as of such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries on such date, including deferred revenue but
excluding, without duplication, (i) the current portion of any Funded Debt,
(ii) all Indebtedness consisting of Loans and obligations under Letters of
Credit to the extent otherwise included therein, (iii) the current portion of
interest and (iv) the current portion of current and deferred income taxes;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
Holdings and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2013 and
Excess Cash Flow for each succeeding completed fiscal year.

 

-16-



--------------------------------------------------------------------------------

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Expiration Date” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“Debtor Relief Laws” means the Bankruptcy Code, the UK Insolvency Act 1986 and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement or provided any written notification to any Person to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm in a manner
satisfactory to the Administrative Agent and the Borrower that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Holdings, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

-17-



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with
Section 2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for the period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to Holdings and its Restricted Subsidiaries in the definition of
the term “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Sold Entity or Business and its subsidiaries or
to Converted Unrestricted Subsidiary and its subsidiaries), all as determined on
a consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

-18-



--------------------------------------------------------------------------------

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by Holdings or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations of such Person.

“Documentation Agent” means each of BMO Capital Markets and JP Morgan Chase
Bank, N.A. in its capacity as documentation agent.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than dollars, the equivalent amount thereof in
dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of dollars with such
currency.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Dutch Bank Account Pledge” means the Dutch law deed of pledge of bank accounts
dated on or about the Effective Date between Holdings and the Administrative
Agent.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of Holdings, if the Senior
Secured Net Leverage Ratio (prior to giving effect to the applicable prepayment
pursuant to Section 2.11(d)) as of the end of such fiscal year is (a) greater
than 2.50 to 1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater
than 2.00 to 1.00 but less than or equal to 2.50 to 1.00, 25% of Excess Cash
Flow for such fiscal year and (c) less than or equal to 2.00 to 1.00, 0% of
Excess Cash Flow for such fiscal year.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

-19-



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“English Debenture” means the English law fixed and floating security agreement
dated on or about the Effective Date between Tornier UK and the Administrative
Agent.

“English Share Charge” means the English law charge of shares dated on or about
the Effective Date between Holdings and the Administrative Agent.

“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or, to the extent relating to exposure to Hazardous
Materials, to human health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings or any Subsidiary resulting from or based upon (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation or
storage treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement to the extent
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived pursuant to applicable
regulations); (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is or will be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; or (g) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to its withdrawal or partial withdrawal
from any Plan or Multiemployer Plan.

 

-20-



--------------------------------------------------------------------------------

“EUR Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an EUR Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the EUR Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to an
Assignment and Assumption. The amount of each Lender’s EUR Term Commitment as of
the Effective Date is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its EUR Term
Commitment, as the case may be. The initial aggregate amount of the Lenders’ EUR
Term Commitments on the Effective Date is $40,000,000.

“EUR Term Loan” has the meaning assigned to such term in Section 2.01(b).

“EUR Term Maturity Date” means October 4, 2017 (or, with respect to any Term
Lender that has extended the maturity date of its EUR Term Loans pursuant to
Section 2.21(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period, and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less:

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (i) of the definition of
Consolidated Net Income (other than cash charges in respect of Transaction Costs
paid on or about the Effective Date to the extent financed with the proceeds of
Indebtedness incurred on the Effective Date or an equity investment on the
Effective Date),

 

-21-



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of capital expenditures made in cash or accrued
during such period, except to the extent that such capital expenditures were
financed with the proceeds of Indebtedness of Holdings or its Restricted
Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness (other than
the payment prior to its stated maturity of any Subordinated Indebtedness) of
Holdings and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.11(c) with the Net Proceeds from
an event of the type specified in clause (a) of the definition of “Prepayment
Event” to the extent required due to a disposition that resulted in an increase
to Consolidated Net Income and not in excess of the amount of such increase but
excluding (X) all other prepayments of Term Loans and (Y) all prepayments of
Revolving Loans and Swingline Loans) made during such period (other than in
respect of any revolving credit facility except to the extent there is an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of Holdings or its Restricted
Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period,

(vi) cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.04 (other than (1) Section 6.04(a), (2) clause
(y) of the proviso to Section 6.04(m), (3) Section 6.04(c)(i) and (4) Section
6.04(c)(iii)(A), in the case of clause (4), to the extent made with Cumulative
Excess Cash Flow) to the extent that such Investments and acquisitions were
financed with internally generated cash flow of Holdings and its Restricted
Subsidiaries,

(viii) the amount of dividends and other restricted payments paid during such
period pursuant to Section 6.07 (other than Section 6.07(a)(viii) and
Section 6.07(b)(iv) (in each case to the extent made with Cumulative Excess Cash
Flow) and Sections 6.07(a)(i) (to the extent paid to Holdings or any of its
Restricted Subsidiaries)) to the extent such restricted payments were financed
with internally generated cash flow of Holdings and its Restricted Subsidiaries,

 

-22-



--------------------------------------------------------------------------------

(ix) the aggregate amount of expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) cash payments by Holdings and its Restricted Subsidiaries during such period
in respect of Non-Cash Charges included in the calculation of Consolidated Net
Income in any prior period,

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,

(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings or
any of its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, other Investments or capital expenditures (including
Capitalized Software Expenses or other purchases of intellectual property) to be
consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Investments or capital expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters, and

(xiii) the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) any fee-owned real property that is not Material
Real Property and all leasehold (including ground lease) interests in real
property, (b) motor vehicles and other assets subject to certificates of title
or ownership except to the extent that the filing of UCC financing statements
(or filings under the country of organization of Holdings or any other Loan
Party that is a Foreign Subsidiary) is sufficient for perfection of security
interests in such motor vehicles, subject to all other clauses of this
definition, (c) Equity Interests in any Person (other than (i) any Wholly Owned
Restricted Subsidiaries existing on the Effective Date and (ii) any Wholly Owned
Subsidiaries organized, incorporated or acquired after the Effective Date and
not party to a joint venture agreement) to the extent the pledge thereof to the
Administrative Agent is not permitted by the terms of such Person’s
organizational, constitutional or joint venture documents, (d) voting Equity
Interests constituting an amount greater than 65% of the total voting Equity
Interests of any Foreign Subsidiary of US Tornier Holdings or any other Loan
Party that is a United States Person (as defined in Section 7701(a)(30) of the
Code), (e) Equity Interests or other assets that are held directly by a Foreign
Subsidiary that is not a Loan Party, (f) Equity Interests and other assets held
by Tornier France other than, subject to the limitations in clauses (i), (j),
and (m), deposit accounts, intercompany loans and advances, and intellectual
property, (g) any lease, license or other agreement with any Person if, to the
extent and for so long as, the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than any Loan Party) to, such lease,
license or other agreement (but only to the extent any of the foregoing is not
rendered ineffective by, or is otherwise unenforceable under, the Uniform
Commercial Code or any Requirements of Law), (h) any asset subject to a Lien of
the type permitted by Section 6.02(iv) (whether or

 

-23-



--------------------------------------------------------------------------------

not incurred pursuant to such Section) or a Lien permitted by Section 6.02(xi),
in each case if, to the extent and for so long as the grant of a Lien thereon to
secure the Secured Obligations constitutes a breach of or a default under, or
creates a right of termination in favor of any party (other than any Loan Party)
to, any agreement pursuant to which such Lien has been created (but only to the
extent any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the Uniform Commercial Code or any Requirements of Law),
(i) any intent-to-use trademark applications filed in the United States Patent
and Trademark Office, pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
Section 1051, prior to the accepted filing of a “Statement of Use” and issuance
of a “Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or
an accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act and any similar application under any
Requirement of Law applicable to any Foreign Subsidiary in its jurisdiction of
organization, (j) any asset with respect to which Holdings with the written
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
shall have provided to the Administrative Agent a certificate of a Financial
Officer to the effect that, based on the advice of outside counsel or tax
advisors of national recognition, the grant of a Lien thereon to secure the
Secured Obligations would result in adverse tax consequences to Holdings or any
of its Restricted Subsidiaries (other than on account of any Taxes payable in
connection with filings, recordings, registrations, stampings and any similar
acts in connection with the creation or perfection of Liens) that shall have
been reasonably determined by Holdings to be material to Holdings or any of its
Restricted Subsidiaries, (k) pledges and security interests prohibited by
applicable law, rule or regulation (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the Uniform Commercial
Code or any other applicable Requirements of Law), (l) any asset if, to the
extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations is prohibited by any Requirements of Law (other than to the extent
that any such prohibition would be rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable Requirements of Law), (m) trust
accounts, payroll accounts, zero balance accounts and escrow accounts (in each
case for so long as such account remains such type of account) and (n) cash
securing letter of credit reimbursement obligations (other than cash securing
reimbursement obligations with respect to Letters of Credit) to the extent such
secured letter of credit is otherwise permitted under this Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings on the Effective Date or, if later, the date such
Non-Wholly Owned Subsidiary first becomes a Restricted Subsidiary, (b) any
Subsidiary that is prohibited by applicable law, rule or regulation (or, with
respect to the Company and its Subsidiaries, by any contractual obligation)
existing on the Effective Date or, if later, the date it first becomes a
Restricted Subsidiary, from guaranteeing the Secured Obligations, (c) any
Foreign Subsidiary of US Tornier Holdings or any other Loan Party that is a
United States Person (as defined in Section 77-1(a)(30) of the Code) (other than
an Additional Foreign Loan Party), (e) any Immaterial Subsidiary, (e) any
Subsidiary that is required by applicable law, rule or regulation existing on
the Effective Date or, if later, the date it first becomes a Restricted
Subsidiary, to obtain consent, approval, license or authorization of any
Governmental Authority prior to guaranteeing the Secured Obligations and such
consent, approval, license or authorization has not been obtained after such
Subsidiary has used commercially reasonable efforts to receive the same, (f) any
Subsidiary whose provision of a Guarantee would conflict with the fiduciary
duties of the directors, contravene any legal prohibition on the directors or
result in personal or criminal liability or significant risk of legal liability,
and (g) any other Subsidiary excused from becoming a Loan Party pursuant to the
last paragraph of the definition of the term “Collateral and Guarantee
Requirement.”

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
(i) the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or,

 

-24-



--------------------------------------------------------------------------------

in the case of any Lender, in which its applicable lending office is located, or
(ii) any other jurisdiction as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned of an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any branch profits tax imposed under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in clause (a) above,
(c) any U.S. federal withholding Tax pursuant to FATCA, (d) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 2.17(e), and
(e) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.19 hereto, any U.S. federal withholding Taxes imposed due to a
Requirement of Law in effect at the time a Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under Section 2.17(a). Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of Holdings or any
other Loan Party that is a Foreign Subsidiary to any Lender hereunder or under
any other Loan Document, provided that such Lender shall have complied with
Section 2.17(e).

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent as determined by the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of Holdings.

“Financial Performance Covenant” means the covenants set forth in Section 6.11
and Section 6.12.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in dollars, the equivalent amount thereof in the applicable currency
as determined by the Administrative Agent or the Issuing Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such currency with dollars.

“Foreign Prepayment Event” has the meaning specified in Section 2.11(g).

“Foreign Subsidiary” means (i) any Subsidiary that is a controlled foreign
corporation within the meaning of Section 957(a) of the Code, (ii) any Domestic
Subsidiary that has no material assets other than equity interests of one or
more Subsidiaries that are controlled foreign corporations within the meaning of
Section 957(a) of the Code and (iii) any other Subsidiary that is not organized
under the laws of any state of the United States or the District of Columbia.

 

-25-



--------------------------------------------------------------------------------

“French Bank Account Pledge Agreement” means the French law bank account pledge
agreement dated on or about the Effective Date, entered into between, inter
alia, Tornier France and the Administrative Agent pursuant to which Tornier
France has pledged all of its bank accounts opened in France.

“French Intellectual Property Rights Agreement” means the French law
intellectual property rights pledge agreement entitled Convention de
nantissement de droits de propriété intellectuelle dated on or about the
Effective Date, entered into between, inter alia, Tornier France and the
Administrative Agent pursuant to which Tornier France has pledged its
intellectual property rights.

“French Receivables Pledge Agreement” means the French law receivables pledge
agreement dated on or about the Effective Date, entered into between, inter
alia, Tornier France and the Administrative Agent pursuant to which Tornier
France has pledged all of its intercompany loans receivables.

“French Share Pledge Agreement” means the French law share pledge agreement
entitled Convention de Nantissement de Parts Sociales dated on or about the
Effective Date, entered into between, inter alia, Holdings and the
Administrative Agent pursuant to which Holdings has pledged all outstanding
Equity Interests of TMG France.

“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include

 

-26-



--------------------------------------------------------------------------------

endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. This term includes any
“cautionnement”, “aval” and “garantie” which is independent from the debt to
which it relates. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement dated as of the date
hereof among the Loan Parties and the Administrative Agent.

“Hazardous Materials” means all pollutants or contaminants in any form regulated
under any Environmental Law, including petroleum or petroleum by-products or
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances,
materials, constituents, chemicals, compounds or wastes of any nature regulated
as hazardous or toxic, or any other term of similar import, pursuant to any
Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Cap” means an amount equal to $50,000,000.

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(b).

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(b).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(b).

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of

 

-27-



--------------------------------------------------------------------------------

others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (x) deferred or prepaid revenue,
(y) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the seller or
(z) for the avoidance of doubt, any Qualified Equity Interests issued by
Holdings. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Interest Coverage Ratio” means on any date, the ratio of (a) Consolidated
EBITDA for the most recently ended Test Period to (b) Consolidated Interest
Expense for the most recently ended Test Period.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Borrowing Request, as
applicable (or, if agreed to by each Lender participating therein, nine or
twelve months or such other period less than one month thereafter as the
Borrower may elect); provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month at the end of such Interest
Period and (c) no Interest Period shall extend beyond (i) in the case of Term
Loans, the Term Maturity Date applicable to such Term Loans and (ii) in the case
of Revolving Loans, the Revolving Maturity Date. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Intermediate Parent” means Tornier US Holdings and any other Domestic
Subsidiary of Holdings that owns Equity Interests of the Borrower.

 

-28-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (b) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (c) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such investor representing a return of capital of, or dividends or
other distributions in respect of, such Investment (to the extent such payments
do not exceed, in the aggregate, the original amount of such Investment), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person in the form
of a purchase or other acquisition for value of any Equity Interests, evidences
of Indebtedness or other securities of any other Person shall be the original
cost of such Investment (including any Indebtedness assumed in connection
therewith), plus (i) the cost of all additions thereto and minus (ii) the amount
of any portion of such Investment that has been repaid to the investor in cash
as a repayment of principal or a return of capital, and of any cash payments
actually received by such investor representing interest, dividends or other
distributions in respect of such Investment (to the extent the amounts referred
to in clause (ii) do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

“Irish Debenture” means the Irish law debenture dated on or about the Effective
Date between Tornier Ireland and the Administrative Agent.

“Irish Share Charge” means the Irish law charge of shares dated on or about the
Effective Date between Holdings and the Administrative Agent.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

-29-



--------------------------------------------------------------------------------

“Issuing Bank” means (a) Bank of America (acting through such of its affiliates
or branches as it deems appropriate) other than with respect to commercial
Letters of Credit and (b) each Revolving Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.05(k) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(l)),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joint Bookrunner” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and SG Americas Securities, LLC in its capacity as a joint
bookrunner.

“Joint Lead Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and SG Americas Securities, LLC in its capacity as a joint lead
arranger.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Revolving Facility Amendment or an Incremental Term Facility
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any standby letter of credit or bank guarantee issued
pursuant to this Agreement other than any such letter of credit or bank
guarantee that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.

“Letter of Credit Sublimit” means an amount not to exceed $5,000,000. The Letter
of Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

“LIBO Rate” means, for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days

 

-30-



--------------------------------------------------------------------------------

prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Borrowing being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for the relevant currency
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

Notwithstanding the foregoing, the LIBO Rate with respect to any applicable
Interest Period with respect to any Term Loan will be deemed to be 1.00% per
annum if the LIBO Rate for such Interest Period determined pursuant to this
definition would otherwise be less than 1.00% per annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided herein (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership, examinership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrower hereunder in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant hereto and to each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to each of the Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Agreement, the other Security Documents and, except for purposes of
Section 9.02(b), any promissory notes delivered pursuant to Section 2.09(e).

“Loan Parties” means Holdings, Tornier US Holdings, each other Intermediate
Parent, Tornier France, Tornier UK, Tornier Ireland, the Borrower, the Company,
the other Subsidiary Loan Parties and the Additional Foreign Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

-31-



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other offshore
interbank market for the relevant currency.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Revolving Exposures, Term Loans and unused Commitments of the Borrower or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender, shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 2.13.

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of Holdings and
its Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
other Loan Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (c) the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings and the Restricted Subsidiaries in an aggregate
principal amount exceeding $7,500,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Real Property” means real property (including fixtures) with a book
value greater than or equal to $5,000,000.

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of Holdings most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of Holdings and its Restricted
Subsidiaries for such quarter; provided that in the event that the Immaterial
Subsidiaries, taken together, had as of the last day of the fiscal quarter of
Holdings most recently ended revenues or total assets in excess of 10% of the
consolidated revenues or total assets, as applicable, of Holdings and its
Restricted Subsidiaries for such quarter, Holdings shall designate one or more
Immaterial Subsidiaries to be a Material Subsidiary as may be necessary such
that the foregoing 10% limit shall not be exceeded, and any such Subsidiary
shall thereafter be deemed to be an Material Subsidiary hereunder; provided,
further, that Holdings may re-designate Material Subsidiaries as Immaterial
Subsidiaries so long as Holdings is in compliance with the foregoing.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

-32-



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11 or Section 5.12.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings and its Restricted
Subsidiaries in connection with such event (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees), (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
(x) the amount of all payments that are permitted hereunder and are made by
Holdings and its Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings or its Restricted Subsidiaries as a result thereof and
(z) the amount of any liabilities directly associated with such asset and
retained by Holdings or any Restricted Subsidiary and (iii) the amount of all
taxes paid (or reasonably estimated to be payable), and the amount of any
reserves established by Holdings and its Restricted Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, that are directly
attributable to such event, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs), and
(f) other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

-33-



--------------------------------------------------------------------------------

“Non-Loan Party Investment Amount” means, at any time, the sum of
(a) $20,000,000, (b) the Net Proceeds of any issuance of, or contribution of
cash in respect of existing, Qualified Equity Interests, in each case after the
Effective Date (other than any such issuance or contribution made pursuant to
Section 7.02), that are Not Otherwise Applied, (c) Cumulative Excess Cash Flow
that is Not Otherwise Applied and (d) the aggregate amount of Investments
permitted to be made pursuant to Section 6.04(m) at such time.

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.11(c) or (d),
and (b) was not previously applied pursuant to Sections 6.04(m), 6.07(a)(viii),
6.07(b)(iv), 6.13 and the definition of the term “Non-Loan Party Investment
Amount.”

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“OID” has the meaning assigned to such term in Section 2.20(a)(i).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws, memorandum
and articles of association or other organizational, constitutional or governing
documents of such Person (including, for any Person incorporated in France,
extrait K-bis and statuts).

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in a
currency other than dollars, the rate of interest per annum at which overnight
deposits in such currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Participating Member State” means at any time each member state of the European
Union that adopts or has adopted, and in each case continues to adopt, the euro
as its lawful currency in accordance with legislation of the European Union
relating to EMU.

“Payment in Full” means (a) the payment in full in cash of all Secured
Obligations (other than (i) Secured Cash Management Obligations, (y) Secured
Swap Obligations and (z) contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made), (b) the termination or expiration of the Commitments and (c) the
expiration or termination of all Letters of Credit (or receipt of the consent of
the applicable Issuing Bank as described in Section 9.05).

 

-34-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof from the Loan Parties to the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by Holdings or any Restricted Subsidiary of Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person; provided that (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person, upon the consummation of such
acquisition, will be a Restricted Subsidiary (including as a result of a merger
or consolidation between any Restricted Subsidiary and such Person), (b) all
transactions related thereto are consummated in accordance with all material
applicable Requirements of Law, (c) the business of such Person, or such assets,
as the case may be, constitute a business permitted by Section 6.03(b), (d) the
Borrower shall comply with Section 5.11 with respect to each such Person,
(e) after giving effect to any such purchase or other acquisition, (A) no
Default or Event of Default shall have occurred and be continuing and (B) (1)
the Senior Secured Net Leverage Ratio on a Pro Forma Basis shall not exceed
3.11:1.0 as of the end of the most recent Test Period and (2) the Total Net
Leverage Ratio on a Pro Forma Basis as of the end of the most recent Test Period
shall not exceed the ratio that is 0.25 less than the maximum Total Net Leverage
Ratio permitted under Section 6.11 as of the end of such Test Period, and
(f) Holdings shall have delivered to the Administrative Agent a certificate of a
Financial Officer certifying that all the requirements set forth in this
definition have been satisfied with respect to such purchase or other
acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (e)(B) above.

“Permitted Encumbrances” means:

(a) Liens for Taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 30 days or, if more than 30 days overdue, are unfiled
and no other action has been taken to enforce such Lien or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings or any Restricted
Subsidiary;

 

-35-



--------------------------------------------------------------------------------

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects affecting
real property that in each case, in the aggregate, do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of the business of Holdings and its Restricted Subsidiaries, taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of Holdings or any of its Subsidiaries;
provided that such Lien secures only the obligations of Holdings or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by Holdings or any of its Subsidiaries; and

(i) Liens referred to in Schedule B-II of the policy or policies of title
insurance insuring the Mortgages;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Holders” means the Sponsor.

“Permitted Investments” means any of the following, to the extent owned by
Holdings or any Restricted Subsidiary:

(a) dollars, euro or such other currencies held by it from time to time in the
ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

 

-36-



--------------------------------------------------------------------------------

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens) or
title to which shall have been transferred to such Person and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in Sterling, Yen, Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction; and

(j) investments, classified in accordance with GAAP as current assets of
Holdings or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (d) if the Indebtedness being modified, refinanced,
refunded, renewed or

 

-37-



--------------------------------------------------------------------------------

extended is subordinated in right of payment to the Loan Document Obligations,
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, and (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (a)(xxi) or (a)(xxii), (i) the covenants and events of
default of Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are not, taken as a whole, materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended
(except for covenants or other provisions applicable exclusively to periods
commencing after the Latest Maturity Date at the time such Indebtedness is
incurred); provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to such modification,
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material covenants and events of default of such
resulting Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such covenants and events of
default are not, taken as a whole, materially less favorable shall satisfy the
requirements in this clause (i), and (ii) the primary obligor in respect of, and
the Persons (if any) that Guarantee, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and Persons (if any) that Guaranteed, respectively, the
Indebtedness being modified, refinanced, refunded, renewed or extended. For the
avoidance of doubt, it is understood that a Permitted Refinancing may constitute
a portion of an issuance of Indebtedness in excess of the amount of such
Permitted Refinancing; provided that such excess amount is otherwise permitted
to be incurred under Section 6.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of) of any property or asset of
Holdings or any of its Restricted Subsidiaries permitted by Section 6.05(k)
other than dispositions resulting in aggregate Net Proceeds not exceeding
(A) $2,500,000 in the case of any single transaction or series of related
transactions and (B) $5,000,000 for all such transactions during any fiscal year
of Holdings; or

(b) the incurrence by Holdings or any of its Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

 

-38-



--------------------------------------------------------------------------------

“Prime Rate” means the rate announced from time to time by Bank of America as
its “prime rate.” The Prime Rate is based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day of announcement of such change.

“Principal Issuing Bank” means, on any date, (a) the Issuing Bank, if there is
only one Issuing Bank and (b) otherwise, (i) the Issuing Bank with the greatest
LC Exposure on such date and (ii) each other Issuing Bank that has issued
Letters of Credit that on such date have available for drawing thereunder
(together with the aggregate unreimbursed LC Disbursement, thereunder on such
date) of greater than $5,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA,
the pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by Holdings in good faith as a result of
(a) actions taken, prior to or during such Post-Transaction Period, for the
purposes of realizing reasonably identifiable and quantifiable cost savings, or
(b) any additional costs incurred prior to or during such Post-Transaction
Period in connection with the combination of the operations of such Pro Forma
Entity with the operations of Holdings and its Restricted Subsidiaries; provided
that (A) so long as such actions are taken prior to or during such
Post-Transaction Period or such costs are incurred prior to or during such
Post-Transaction Period it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs will be incurred during
the entirety of such Test Period, (B) any Pro Forma Adjustment to Consolidated
EBITDA shall be approved by the board of directors of Holdings and certified by
the chief or senior financial officer, the chief executive officer or president
of Holdings) and (C) any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings or any of its Subsidiaries,
shall be excluded and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(ii) any retirement of Indebtedness, and (iii) any Indebtedness incurred or
assumed by Holdings or any of its Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings or any of its Subsidiaries
and (z) factually supportable or (ii) otherwise consistent with the definition
of Pro Forma Adjustment, provided further that (1) any determination of Pro
Forma Compliance with the Financial

 

-39-



--------------------------------------------------------------------------------

Performance Covenant required at any time prior to December 31, 2012, shall be
made assuming that compliance with the Financial Performance Covenant for the
Test Period ending on December 31, 2012 is required with respect to the most
recent Test Period prior to such time, and (2) all pro forma adjustments made
pursuant to this definition (including the Pro Forma Adjustment) with respect to
the Transactions shall be consistent in character and amount with the
adjustments reflected in the Pro Forma Financial Statements.

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Business or Entity, the pro forma increase or decrease in
Consolidated EBITDA projected by Holdings in good faith as a result of
contractual arrangements between Holdings or any Restricted Subsidiary entered
into with such Sold Entity or Business at the time of its disposal or within the
Post-Transaction Period and which represent an increase or decrease in
Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four quarter period prior to its
disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of Holdings and its Subsidiaries as of the Effective Date
(other than Indebtedness hereunder, existing Capitalized Leases, existing
letters of credit and the Indebtedness listed on Schedule 6.01) and the
discharge (or the making of arrangements for discharge) of all Liens other than
Liens permitted pursuant to Section 6.02.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment (including ambient air,
indoor air, surface water, groundwater, land surface or subsurface strata) and
including the environment within any building, or any occupied structure,
facility or fixture.

 

-40-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, at least two Lenders that are not
Affiliates of each other (so long as there are at least two Lenders that are not
Affiliates of each other) and that have Revolving Exposures, Term Loans and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the aggregate Revolving Exposures, outstanding Term Loans and unused
Commitments (other than Swingline Commitments) at such time; provided that to
the extent set forth in Section 9.02 or Section 9.04, (a) the total Revolving
Exposures, Term Loans and unused Commitments of the Borrower or any Affiliate
(other than an Affiliated Debt Funds) thereof and (b) whenever there are one or
more Defaulting Lenders, the total outstanding Term Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender
shall, in each case described in clauses (a) and (b), be excluded for purposes
of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, at least two Lenders that are
not Affiliates of each other (so long as there are at least two Lenders that are
not Affiliates of each other) and that have more than 50% of (a) the Revolving
Commitments or (b) after the termination or expiration of the Revolving
Commitments, the Revolving Exposure; provided that the Revolving Commitment and
the Revolving Exposure of any Defaulting Lender shall be excluded for the
purposes of making a determination of Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in Holdings or any
Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in a currency
other than dollars, (ii) each date of a continuation of a Eurocurrency Loan
denominated in a currency other than dollars pursuant to Section 2.07 and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in a currency other than dollars, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in a currency other than dollars and (iv) such additional dates as
the Administrative Agent or the Issuing Bank shall determine or the Required
Lenders shall require.

 

-41-



--------------------------------------------------------------------------------

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Revolving Commitment Increase. The amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
the case may be. The initial aggregate amount of the Lenders’ Revolving
Commitments on the Effective Date is $30,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a)(i).

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(c).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (c) of Section 2.01.

“Revolving Maturity Date” means October 4, 2017 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to
Section 2.21(b), the extended maturity date, set forth in the Extension Notice
delivered by the Borrower and such Revolving Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“Same Day Funds” means (a) with respect to disbursements and payments in
dollars, immediately available funds, and (b) with respect to disbursements and
payments in any currency other than dollars, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in such currency.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings and its Subsidiaries arising from
treasury, depository and cash management

 

-42-



--------------------------------------------------------------------------------

services (including deposit accounts, overnight draft, credit cards, debit
cards, p cards (including purchasing cards and commercial cards), funds
transfer, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services) or any automated clearing house transfers of funds provided to
Holdings or any Subsidiary (whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are
(a) owed to the Administrative Agent or any of its Affiliates, (b) owed on the
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Effective Date, (c) owed to a Person that is a Lender or an Affiliate of a
Lender at the time such obligations are incurred or (d) owed to any other Person
and that executes and delivers to the Administrative Agent a letter agreement in
form and substance acceptable to the Administrative Agent pursuant to which such
Person appoints the Administrative Agent as its agent under the applicable Loan
Documents and agrees to be bound by the provisions of Article VIII and Sections
9.03, 9.09 and 9.10 as if such Person were a Lender, provided that the
obligations owed to any such other Person arose in respect of services provided
by such Person in a jurisdiction where none of the Administrative Agent, the
Revolving Lenders or any of their Affiliates, at the time such obligations
arose, offered to provide such services.

“Secured Obligations” means, collectively, (a) the Loan Document Obligations,
(b) the Secured Cash Management Obligations and (c) the Secured Swap
Obligations.

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Joint Lead Arranger and each Joint Bookrunner,
(e) each Person to whom any Secured Cash Management Obligations are owed,
(f) each counterparty to any Swap Agreement the obligations under which
constitute Secured Swap Obligations, (g) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (h) the permitted successors and assigns of each of the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings and its Subsidiaries under each Swap Agreement that
(a) is with a counterparty that is the Administrative Agent or any of its
Affiliates, (b) is in effect on the Effective Date with a counterparty that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) is entered
into after the Effective Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into.

“Security Documents” means the Collateral Agreement, each Mortgage, Dutch Bank
Account Pledge, the Irish Debenture, the Irish Share Pledge, the English
Debenture, the English Share Charge, the French Share Pledge Agreement, the
French Bank Account Pledge Agreement, the French Receivables Pledge Agreement,
the French Intellectual Property Rights Pledge Agreement and each other security
agreement or pledge agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 5.11, Section 5.12 or Section 5.14 to secure
any of the Secured Obligations.

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio, on a Pro Forma Basis, of (a) Consolidated Senior Secured Indebtedness as
of such date to (b) Consolidated EBITDA for the most recently completed Test
Period.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

-43-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Special Notice Currency” means any currency other than dollars and the currency
of a country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America or Europe.

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit J.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

“Specified Representations” means the following: (a) the representations made by
the Company or any of its Affiliates in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that Holdings
or its Affiliates has the right (determined without regard to any notice
requirements) to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement; and
(b) the representations made by the Loan Parties set forth in
(i) Section 3.01(a) and (b)(ii), Section 3.02 (with respect to authorization,
execution, delivery and performance and enforceability of the Loan Documents),
Section 3.03(b) (with respect to entry into and performance of the Loan
Documents), Section 3.08, Section 3.14, Section 3.15 and Section 3.16 and
(ii) Sections 2.03(f) and 3.02(c) of the Collateral Agreement.

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

-44-



--------------------------------------------------------------------------------

“Spot Rate” means, with respect to a currency, the rate determined by the
Administrative Agent or an Issuing Bank (in the case of a Letter of Credit
issued by such Issuing Bank), as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such Issuing Bank, as applicable, may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that such Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit issued by such Issuing Bank denominated in a currency other than dollars.

“Sponsor” means Warburg Pincus LLC and its respective Affiliates.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of Governors.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Loan Document Obligations, and any Permitted Refinancing in
respect of any of the foregoing.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Holdings (unless otherwise specified).

“Subsidiary Loan Party” means each subsidiary of the Borrower or the Company
that is a party to the Guarantee Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

-45-



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or the Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000.
The Swingline Commitment is part of and not in addition to the aggregate
Revolving Commitments.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means (a) Bank of America (acting through such of its
affiliates or branches as it deems appropriate), in its capacity as the lender
of Swingline Loans hereunder and (b) each Revolving Lender that shall have
become a Swingline Lender hereunder as provided in Section 2.04(d) (other than
any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means SG Americas Securities, LLC in its capacity as
syndication agent.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitment” means the EUR Term Commitment or the USD Term Commitment, as
the context requires.

“Term Commitment Increase” has the meaning assigned to such term in
Section 2.20(a)(ii).

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loans” means the EUR Term Loan, the USD Term Loan and term loans made
pursuant to a Term Commitment Increase, as the context requires.

“Term Maturity Date” means the EUR Term Maturity Date or the USD Term Maturity
Date, as the context requires.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Holdings then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 5.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of Holdings then last
ended as of such time.

 

-46-



--------------------------------------------------------------------------------

“TMG France” means TMG France SNC, a French société en nom collectif
incorporated in France with registered office (as of the Effective Date) at 114
bis rue Michel Ange, 75016 Paris and registered number (as of the Effective
Date) 491 020 526 RCS Paris.

“Tornier France” means Tornier SAS, a French société par actions simplifiée,
incorporated in France with registered office (as of the Effective Date) at 161
rue Lavoisier, 38330 Montbonnot-Saint-Martin and registered number (as of the
Effective Date) 070 501 275 RCS Grenoble.

“Tornier Ireland” means Tornier Orthopedics Ireland Limited, a private limited
liability company incorporated under the laws of Ireland with registered number
(as of the Effective Date) 67915 and registered address (as of the Effective
Date) Harnett’s Cross, Macroom, County Cork, Ireland.

“Tornier UK” means Tornier UK Limited, a limited liability company incorporated
under the laws of England and Wales with registered number (as of the Effective
Date) 06790906.

“Tornier US Holdings” means Tornier US Holdings, Inc., a Delaware corporation.

“Total Net Leverage Ratio” means on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Subsidiary in connection with the
Transactions.

“Transactions” means (a) the Financing Transactions, (b) the Acquisition and the
other transactions contemplated by the Acquisition Documents, (c) the
Refinancing and (d) the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary designated by Holdings as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Effective
Date.

“U.S. Loan Party” means each Domestic Subsidiary of Holdings that is a Loan
Party on the Effective Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“USD Term Loan” has the meaning assigned to such term in Section 2.01.

“USD Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an USD Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the USD Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to an
Assignment and Assumption. The amount of each Lender’s USD Term Commitment as of
the Effective Date is set forth on Schedule 2.01

 

-47-



--------------------------------------------------------------------------------

or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its USD Term Commitment, as the case may be. The initial aggregate
amount of the Lenders’ USD Term Commitments on the Effective Date is
$75,000,000.

“USD Term Maturity Date” means October 4, 2017 (or, with respect to any Term
Lender that has extended the maturity date of its USD Term Loans pursuant to
Section 2.21(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” and “¥” mean the lawful currency of Japan.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan” or “ABR
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”
or “ABR Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class
and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,”

 

-48-



--------------------------------------------------------------------------------

“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time;
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein. Notwithstanding any other provision contained herein, any lease
that is treated as an operating lease for purposes of GAAP as of the Effective
Date shall continue to be treated as an operating lease (and any future lease,
if it were in effect on the Effective Date, that would be treated as an
operating lease for purposes of GAAP as of the Effective Date shall be treated
as an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the Effective Date.

SECTION 1.05 Effectuation of Transactions. All references herein to Holdings,
the Borrower and the other Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

SECTION 1.06 Exchange Rates; Currency Equivalents; Change of Currency. (a) The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Loans denominated in
currencies other than dollars. Each Issuing Bank shall determine the Spot Rates
as of each Revaluation Date to be used for calculating Dollar Equivalent amounts
of Letters of Credit denominated in currencies other than dollars issued by such
Issuing Bank. Such Spot Rates shall become effective as of such Revaluation
Date, shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur and shall be used
in determining any Applicable Fronting Exposure, LC Exposure, Revolving
Exposure, Swingline Exposure or any other amount, threshold, limit or sublimit
hereunder that is expressed in Dollars but includes Loans or Letters of Credit
denominated in currencies other than Dollars. Except for purposes of financial
statements delivered by Holdings and the Borrower hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Bank, as applicable.

 

-49-



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Eurocurrency Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount is expressed in dollars,
but such Eurocurrency Borrowing, Eurocurrency Loan or Letter of Credit is
denominated in a currency other than dollars, such amount shall be the relevant
Foreign Currency Equivalent of such US Dollar amount (rounded to the nearest
unit of such currency, with 0.5 of a unit being rounded upward), as determined
by the Administrative Agent or the Issuing Bank, as the case may be.

(c) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) USD Term Loan. Subject to the terms and conditions set forth herein, each
Term Lender with an USD Term Commitment agrees to make its portion of a term
loan (the “USD Term Loan”) to the Borrower in dollars on the Effective Date in
an amount equal to such Lender’s USD Term Commitment. Amounts repaid on the USD
Term Loan may not be reborrowed.

(b) EUR Term Loan. Subject to the terms and conditions set forth herein, each
Term Lender with an EUR Term Commitment agrees to make its portion of a term
loan (the “EUR Term Loan”) to the Borrower in Euros on the Effective Date in an
amount equal to such Lender’s EUR Term Commitment. Amounts repaid on the EUR
Term Loan may not be reborrowed.

(c) Revolving Facility. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower in dollars,
Euro, Sterling and Yen from time to time on any Business Day during the
Revolving Availability Period in an aggregate principal amount which will not
result (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment and (ii) the aggregate Revolving Exposure exceeding the aggregate
Revolving Commitments of all the Lenders. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class, Type and currency made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

 

-50-



--------------------------------------------------------------------------------

(b) Revolving Borrowings denominated in a currency other than dollars and the
EUR Term Borrowing shall be comprised entirely of Eurocurrency Loans. Subject to
Section 2.14, each Revolving Borrowing denominated in dollars and the USD Term
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of six Eurocurrency Borrowings outstanding. Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or a Swingline Loan
may be in an aggregate amount which is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f).

SECTION 2.03 Requests for Borrowings.

To request a Revolving Borrowing or Term Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in dollars, not later than 2:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in a currency other than
dollars, not later than 2:00 p.m., New York City time, four Business Days (or
five Business Days in the case of a Special Notice Currency) before the date of
the proposed Borrowing and (c) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of a Eurocurrency Borrowing to be made on the Effective
Date shall be accompanied by an indemnity letter executed by the Borrower
extending the benefits of Section 2.16 to Lenders in respect to such Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing (available only in the
case of a Borrowing denominated in dollars) or a Eurocurrency Borrowing
(required in the case of all Borrowings denominated in a currency other than
dollars);

 

-51-



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Revolving Borrowing, the currency thereof;

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement; and

(viii) that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing in
dollars, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified with respect to any requested Revolving
Borrowing, then the requested Revolving Borrowing shall be made in dollars.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments, provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and re-borrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed in
writing) or facsimile (confirmed by telephone), not later than 10:00 a.m., New
York City time, or, if agreed by the Swingline Lender, 2:00 p.m., New York City
time, on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and (x) if the funds are not to
be credited to a general deposit account of the Borrower maintained with the
Swingline Lender because the Borrower is unable to maintain a general deposit
account with the Swingline Lender under applicable Requirements of Law, the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.06, or (y) in the case of any ABR
Revolving Borrowing or Swingline Loan requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that made such LC Disbursement. Promptly after receipt by the Swingline
Lender of any telephonic request for a Swingline Loan, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such request for a Swingline Loan and, if
not, the Swingline Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent

 

-52-



--------------------------------------------------------------------------------

(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not to
make such Swingline Loan as a result of the limitations set forth in
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender make such Swingline Loan available to the Borrower
by means of a credit to the general deposit accounts of the Borrower maintained
with the Swingline Lender for the applicable Swingline Loan (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan. No
Swingline Lender shall be under any obligation to make a Swingline Loan if any
Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swingline Loan.

(c) (i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make an ABR Revolving
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swingline Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.03, without regard to the
Borrowing Minimums and Borrowing Multiples, but subject to the unutilized
portion of the aggregate Revolving Commitments of all the Lenders and the
conditions set forth in Section 4.02. Each Revolving Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Borrowing
Request available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply cash collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender not later
than 1:00 p.m., New York City time, on the day specified in such Borrowing
Request, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is an ABR to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such ABR
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for ABR
Revolving Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Lenders with a
Revolving Commitment fund its risk participation in the relevant Swingline Loan
and each such Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to this Section 2.04(c)(ii) shall be deemed
payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

-53-



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make ABR Revolving Loans or to purchase and
fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the
Borrower, Holdings, any other Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make ABR Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.

(d) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

(e) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.18 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(f) The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans. Until each Lender funds its ABR Revolving Loans
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

(g) The Borrower shall make all payments of principal and interest in respect of
the Swingline Loans directly to the Swingline Lender.

(h) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance reasonably satisfactory to
the Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Revolving Exposure at any time during which an Auto
Borrow Agreement is in effect, the outstanding principal amount of all Swingline
Loans shall be deemed to be the sum of the outstanding principal amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.

 

-54-



--------------------------------------------------------------------------------

(i) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement,
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder
and (iii) the term “Swingline Lender” when used with respect to a Swingline Loan
or Swingline Exposure relating to a Swingline Loan shall refer to the Swingline
Lender that made such Swingline Loan. If at any time any Revolving Lender other
than the Administrative Agent is a Swingline Lender, then each Swingline Lender
(other than the Revolving Lender that is the Administrative Agent) shall deliver
to the Administrative Agent a monthly report identifying each outstanding
Swingline Loan issued by such Revolving Lender and upon the request of the
Administrative Agent such other information reasonably requested by the
Administrative Agent with respect to each such outstanding Swingline Loan.

(j) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit
denominated in dollars, Euro, Sterling and Yen for the Borrower’s own account
(or for the account of any other Subsidiary of Holdings so long as the Borrower
and such other Subsidiary are co-applicants in respect of such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth Business Day prior to the Revolving
Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit or bank guarantee application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, no Letter of
Credit may be issued at the request or for the account of Tornier Ireland or any
other Subsidiary formed under the laws of Ireland to any beneficiary who is a
Person resident in Ireland.

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least five Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be

 

-55-



--------------------------------------------------------------------------------

amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof, the documents to be presented by such beneficiary in
the case of any drawing thereunder, the full text of any certificate to be
presented by such beneficiary in the case of any drawing thereunder, the purpose
and nature of such Letter of Credit and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of any Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the Applicable Fronting Exposure of each Issuing Bank shall not exceed its
Revolving Commitment, (ii) the aggregate Revolving Exposures shall not exceed
the aggregate Revolving Commitments and (iii) the aggregate LC Exposure shall
not exceed the Letter of Credit Sublimit. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the Letter of Credit, or any law applicable to such Issuing
Bank any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, (ii) except as otherwise agreed by the Administrative Agent and the such
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$500,000, (iii) the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally,
(iv) such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder, (v) such Issuing Bank does
not as of the issuance date of such requested Letter of Credit issue Letters of
Credit in the requested currency or (vi) any Lender is at that time a Defaulting
Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding, unless such Issuing Bank has entered into
arrangements, including the delivery of cash collateral, reasonably satisfactory
to such Issuing Bank with the Borrower or such Lender to eliminate such Issuing
Bank’s Defaulting Lender Fronting Exposure arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other LC
Exposure as to which such Issuing Bank has Defaulting Lender Fronting Exposure.
No Issuing Bank shall be under any obligation to amend, renew or extend any
Letter of Credit if such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to the close of business on the next succeeding Business Day; provided,
further, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of one year or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof by a date to be agreed
in each such one year period

 

-56-



--------------------------------------------------------------------------------

upon in such Letter of Credit (or, if no such date is specified, at least 30
days prior to the then-applicable expiration date) (such date the “Non-Extension
Notice Date”), that such Letter of Credit will not be renewed; provided,
further, that such Letter of Credit may extend to the date one year after the
Maturity Date if such Letter of Credit is cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the applicable Issuing Bank.
Once any such Letter of Credit with an automatic renewal provision has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Bank to permit the renewal or extension of such Letter of Credit;
provided, however, that (i) such Issuing Bank shall not be under any obligation
to permit any such renewal or extension if such Issuing Bank has determined that
it would have no obligation at such time to issue such Letter of Credit in its
revised form (as renewed or extended) under the terms hereof or and (ii) such
Issuing Bank shall not permit any such renewal or extension if such Issuing Bank
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such extension. Unless
the applicable Issuing Bank has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment, renewal or extension of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
such Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, renewal or extension, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.

(e) Participations. By and immediately upon the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank that is the issuer
thereof or the Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section of such LC Disbursement, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(f) Reimbursement.

(i) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than, in
the case of an LC Disbursement to be reimbursed in dollars, 11:00 a.m., New York
City time, or the Applicable Time, in the case of an LC Disbursement to be
reimbursed in a currency other than dollars, in each case on the later of
(x) the date such Issuing Bank makes such L/C Disbursement and (y) the Business
Day immediately following the day that the Borrower receives notice of such LC
Disbursement; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Borrowing or a Swingline Loan, in
each case in an equivalent amount, and, to the extent so financed, the

 

-57-



--------------------------------------------------------------------------------

Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. In the case of a Letter
of Credit denominated in a currency other than dollars, the Borrower shall
reimburse the applicable Issuing Bank in such currency, unless (A) such Issuing
Bank (at its option) shall have specified in such notice that it will require
reimbursement in dollars, or (B) in the absence of any such requirement for
reimbursement in dollars, the Borrower shall have notified such Issuing Bank
promptly following receipt of the notice of such LC Disbursement that the
Borrower will reimburse such Issuing Bank in dollars. In the case of any such
reimbursement in dollars of a drawing under a Letter of Credit denominated in a
currency other than dollars, the applicable Issuing Bank shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof (expressed in dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in a currency other than dollars) and
such Revolving Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested an ABR Revolving Borrowing to be
disbursed on the date such payment is due by the Borrower in an amount equal to
the unreimbursed amount, without regard to the Borrowing Minimum and Borrowing
Multiple but subject to the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Request) and provided that, after giving effect to such
Borrowing, the aggregate Revolving Exposure shall not exceed the aggregate
Revolving Commitments of all the Lenders. Any notice given by the Issuing Bank
or the Administrative Agent pursuant to this Section 2.05(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.05(f)
make funds available (and the Administrative Agent may apply cash collateral
provided for this purpose) to the Administrative Agent for the account of the
applicable Issuing Bank, in dollars, in an amount equal to its Applicable
Percentage of the unreimbursed amount not later than 1:00 p.m., New York City
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.05(f)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made an ABR
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable Issuing Bank in dollars.

(iii) With respect to any unreimbursed amount that is not fully refinanced by an
ABR Revolving Borrowing because the conditions set forth in Section 4.02 cannot
be satisfied or for any other reason, such unreimbursed amount shall be due and
payable on demand (together with interest) and shall bear interest at the rate
specified in Section 2.13(c). In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the applicable Issuing Bank pursuant
to Section 2.05(f)(ii) shall be deemed payment in respect of its participation
in such unreimbursed amount.

(iv) Until a Revolving Lender funds its ABR Revolving Loan or participation
pursuant to this Section 2.05(f) to reimburse the applicable Issuing Bank for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable Issuing Bank.

(v) Each Revolving Lender’s obligation to make ABR Revolving Loans or fund
participations to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.05(f), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other

 

-58-



--------------------------------------------------------------------------------

right which such Revolving Lender may have against such Issuing Bank, the
Borrower, Holdings, any other Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such funding of a participation shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(f) by the time specified in Section 2.0f(f)(ii), then, without
limiting the other provisions of this Agreement, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
Overnight Rate. A certificate of the applicable Issuing Bank submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(vii) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s
participation in respect of such payment in accordance with Section 2.05(f), if
the Administrative Agent receives for the account of such Issuing Bank any
payment in respect of the related unreimbursed LC Disbursement or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s funded participation was outstanding) in
dollars and in the same funds as those received by the Administrative Agent.

(vii) If any payment received by the Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 2.05(f)(i) is required to be
returned under any of the circumstances described in Section 9.18 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect or any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under such Letter of Credit, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) the existence of any claim,
counterclaim, setoff, defense or other right that Holdings or any Subsidiary may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank or any other Person, whether in connection with
this Agreement, the transactions

 

-59-



--------------------------------------------------------------------------------

contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction, (v) waiver by the Issuing Bank
of any requirement that exists for the Issuing Bank’s protection and not the
protection of the Borrower or any waiver by the Issuing Bank which does not in
fact materially prejudice the Borrower, (vi) honor of a demand for payment
presented electronically even if such Letter of Credit requires that demand be
in the form of a draft, (vii) any payment made by the Issuing Bank in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable, (viii) any payment by the Issuing Bank under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law, (ix) any adverse
change in the relevant exchange rates or in the availability of the relevant
currency to the Borrower or in the relevant currency markets generally or
(x) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or punitive damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of such
Issuing Bank (as determined by a court of competent jurisdiction in a final,
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct, and the Issuing Bank shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each

 

-60-



--------------------------------------------------------------------------------

Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by hand delivery or facsimile) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement in accordance
with paragraph (f) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(j) Cash Collateralization. If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all Revolving Lenders) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount of cash in dollars equal to the portions of the LC Exposure
attributable to Letters of Credit, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in paragraph (h)
or (i) of Section 7.01. The Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative
Agent, the Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent cash collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any cash collateral
provided by the Defaulting Lender). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Permitted Investments and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing more than 50% of the aggregate LC Exposure of all the
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived or after the termination of
Defaulting Lender status, as applicable. If the Borrower is required to provide
an

 

-61-



--------------------------------------------------------------------------------

amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Borrower would remain
in compliance with Section 2.11(b) and no Event of Default shall have occurred
and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement, (ii) references herein to the term “Issuing Bank” shall be deemed to
include such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder and (iii) the term “Issuing Bank” when used with respect to a Letter
of Credit or LC Exposure relating to a Letter of Credit shall refer to the
Issuing Bank that issued such Letter of Credit.

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit or be deemed an Issuing Bank for any other
purpose.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits (the
“UCP”), as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the applicable Issuing

 

-62-



--------------------------------------------------------------------------------

Bank shall not be responsible to the Borrower, for, and the applicable Issuing
Bank’s rights and remedies against the Borrower shall not be impaired by, any
action or in action of the applicable Issuing Bank required or permitted under
any law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable Issuing Bank or the beneficiary is located,
the practice state in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(p) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the letter of credit application pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in Article VIII included such Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to such Issuing
Bank.

SECTION 2.06 Funding of Borrowings.

Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of Same Day Funds by 1:00 p.m., New York City time, to
the Applicable Account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or Borrower interest on such corresponding amount, for each day
from and including the date such amount is

 

-63-



--------------------------------------------------------------------------------

made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Overnight Rate, or
(ii) in the case of the Borrower, the interest rate applicable to such Borrowing
in accordance with Section 2.13. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

(b) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 9.03(c) are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 9.03(c).

SECTION 2.07 Interest Elections.

(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or designated by Section 2.03 and,
in the case of a Eurocurrency Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. No Loan may be
converted or continued in a different currency, but instead must be prepaid in
the original currency of such Loan and re-borrowed in the other currency. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic transmission to the Administrative Agent of a written Borrowing
Request signed by the Borrower.

(c) Each telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.03:

(i) the Borrowing to which such Borrowing Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Borrowing Request,
which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (available only
in the case of a Borrowing denominated in dollars) or a Eurocurrency Borrowing
(required in the case of all Borrowings denominated in a currency other than
dollars); and

 

-64-



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Borrowing Request requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e) If the Borrower fails to deliver a timely Borrowing Request with respect to
a Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be (i) if such Borrowing is
denominated in dollars, converted to an ABR Borrowing and (ii) if such Borrowing
is denominated in a currency other than dollars, continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) no outstanding Borrowing denominated in a
currency other than dollars may be continued as a Eurocurrency Borrowing with an
Interest Period longer than one month’s duration and (iii) unless repaid, each
Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Commitments made on the Effective
Date shall terminate at 5:00 p.m., New York City time, on the Effective Date and
(ii) the Revolving Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $100,000 and not
less than $500,000 unless such amount represents all of the remaining
Commitments of such Class, (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments
and (iii) if, after giving effect to any reduction of the Revolving Commitments,
the Letter of Credit Sublimit or the Swingline Commitment exceeds the amount of
the aggregate Revolving Commitments, the Letter of Credit Sublimit or the
Swingline Commitment, as applicable, shall be automatically reduced by the
amount of such excess.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable, provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

-65-



--------------------------------------------------------------------------------

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made by the Swingline Lender on the earlier to occur of (A) the
date that is ten (10) Business Days after such Loan is made and (B) the
Revolving Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

(f) In addition to the accounts and records referred to in paragraphs (b) and
(c) of this Section, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

-66-



--------------------------------------------------------------------------------

SECTION 2.10 Amortization of Term Loans.

(a) (i) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay USD Term Borrowings on the last day of each September,
December, March and June (commencing on March 31, 2013) in the principal amount
of the USD Term Loan equal to the amounts set forth in the table below opposite
the applicable date:

 

Payment Date

   Payment Amount  

March 31, 2013

   $ 468,750   

June 30, 2013

   $ 468,750   

September 30, 2013

   $ 468,750   

December 31, 2013

   $ 468,750   

March 31, 2014

   $ 468,750   

June 30, 2014

   $ 468,750   

September 30, 2014

   $ 468,750   

December 31, 2014

   $ 468,750   

March 31, 2015

   $ 937,500   

June 30, 2015

   $ 937,500   

September 30, 2015

   $ 937,500   

December 31, 2015

   $ 937,500   

March 31, 2016

   $ 937,500   

June 30, 2016

   $ 937,500   

September 30, 2016

   $ 937,500   

December 31, 2016

   $ 937,500   

March 31, 2017

   $ 1,406,250   

June 30, 2017

   $ 1,406,250   

September 30, 2017

   $ 1,406,250   

USD Term Loan Maturity Date

    
 
 
 
  Outstanding
principal
amount of
the USD
Term Loan   
  
  
  
  

(ii) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay EUR Term Borrowings on the last day of each September,
December, March and June (commencing on March 31, 2013) in the principal amount
of the EUR Term Loan equal to the amounts set forth in the table below opposite
the applicable date:

 

Payment Date

   Payment Amount  

March 31, 2013

   $ 250,000   

June 30, 2013

   $ 250,000   

September 30, 2013

   $ 250,000   

December 31, 2013

   $ 250,000   

March 31, 2014

   $ 250,000   

June 30, 2014

   $ 250,000   

September 30, 2014

   $ 250,000   

December 31, 2014

   $ 250,000   

March 31, 2015

   $ 500,000   

June 30, 2015

   $ 500,000   

September 30, 2015

   $ 500,000   

December 31, 2015

   $ 500,000   

March 31, 2016

   $ 500,000   

June 30, 2016

   $ 500,000   

September 30, 2016

   $ 500,000   

December 31, 2016

   $ 500,000   

March 31, 2017

   $ 750,000   

June 30, 2017

   $ 750,000   

September 30, 2017

   $ 750,000   

EUR Term Loan Maturity Date

    
 
 
 
  Outstanding
principal
amount of
the EUR
Term Loan   
  
  
  
  

 

-67-



--------------------------------------------------------------------------------

(b) To the extent not previously paid, the USD Term Loan shall be due and
payable in full on the USD Term Maturity Date and the EUR Term Loan shall be due
and payable in full on the EUR Term Maturity Date.

(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section in direct
order of maturity to the scheduled and outstanding repayments due in the 24
months following such prepayment and pro rata to the scheduled and outstanding
repayments due thereafter.

(d) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by hand
delivery or facsimile) of such election not later than 2:00 p.m., New York City
time, one Business Day before the scheduled date of such repayment. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16. Each repayment of a Borrowing shall be applied ratably to
the Loans included in the repaid Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.11.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
offer to prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and
(y) the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
on the applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s

 

-68-



--------------------------------------------------------------------------------

election not to accept any Solicited Discounted Prepayment Offers; provided,
further, that any Term Loan that is so prepaid will be automatically and
irrevocably cancelled.

(B) Subject to the first proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).

(1) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(2) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount

 

-69-



--------------------------------------------------------------------------------

Prepayment Amount, such prepayment shall be made pro-rata among the Discount
Prepayment Accepting Lenders in accordance with the respective principal amounts
accepted to be prepaid by each such Discount Prepayment Accepting Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within three (3) Business Days following the
Specified Discount Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(C) Subject to the first proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant Term
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans with
respect to each relevant tranche of Term Loans willing to be prepaid by the
Borrower (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Term Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Discount Range Prepayment Response Date”). Each
relevant Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par

 

-70-



--------------------------------------------------------------------------------

within the Discount Range (the “Submitted Discount”) at which such Term Lender
is willing to allow prepayment of any or all of its then outstanding Term Loans
of the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(1) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(2) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discounted Range Prepayment Amount,
prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range

 

-71-



--------------------------------------------------------------------------------

Prepayment Response Date, notify (I) the Borrower of the respective Term
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (z) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(D) Subject to the first proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate dollar amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Solicited Discounted Prepayment Response Date”).
Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Term Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

-72-



--------------------------------------------------------------------------------

(1) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (1) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(2) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in

 

-73-



--------------------------------------------------------------------------------

consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in Same Day Funds not later than 11:00 a.m. (New
York City time) on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans owed to the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, on a pro
rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.11(a)(ii)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable. The aggregate principal amount of
the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

-74-



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, as applicable (and if such offer
is revoked pursuant to the preceding clauses, any failure by such Borrower to
make any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.11(a)(ii) shall not constitute a Default or Event of Default under
Section 7.01 or otherwise).

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Loans (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings or any of its Restricted Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five Business Days after such Net
Proceeds are received (or, in the case of a Prepayment Event described in clause
(b) of the definition of the term “Prepayment Event,” on the date of such
Prepayment Event), prepay Term Borrowings in an aggregate amount equal to 100%
of the amount of such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of the term “Prepayment Event” to the
extent such event results in Net Proceeds of less or equal to than $25,000,000
in the case of any single transaction or series of related transactions, if
Holdings and its Restricted Subsidiaries invest (or commit to invest) the Net
Proceeds from such event (or a portion thereof) within 12 months after receipt
of such Net Proceeds in assets useful in the business of the Borrower and the
other Subsidiaries (including any acquisitions permitted under Section 6.04),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds in respect of such event (or the applicable portion of such
Net Proceeds, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so invested (or committed to be invested) by the
end of such 12-month period (or if committed to be so invested within such
12-month period, have not been so invested within 18 months after receipt
thereof), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so invested (or committed to be invested).

 

-75-



--------------------------------------------------------------------------------

(d) Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending December 31, 2013, the Borrower shall prepay Term Borrowings
in an aggregate amount equal to the ECF Percentage of Excess Cash Flow for such
fiscal year; provided that such amount shall be reduced by the aggregate amount
of prepayments of Term Loans (and, to the extent the Revolving Commitments are
reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a) (including 2.11(a)(i)) during such fiscal year
excluding all such prepayments funded with the proceeds of other Indebtedness or
the proceeds of any sale or other disposition of assets outside the ordinary
course of business. Each prepayment pursuant to this paragraph shall be made on
or before the date that is ten days after the date on which financial statements
are required to be delivered pursuant to Section 5.01 with respect to the fiscal
year for which Excess Cash Flow is being calculated.

(e) Prior to any optional prepayment of Borrowings pursuant to Section 2.11(a),
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of Term
Borrowings made at a time when Term Borrowings of more than one Class remain
outstanding, the Borrower shall select Term Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated between Term Borrowings pro
rata based on the aggregate principal amount of outstanding Borrowings of each
such Class; provided that any Term Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by facsimile) at least two Business
Days prior to the prepayment date, to decline all or any portion of any
prepayment of its Term Loans of any such Class pursuant to this Section (other
than an optional prepayment pursuant to paragraph (a)(i) of this Section, which
may not be declined), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans of any such Class but was so
declined shall be retained by the Borrower. Optional prepayments of Term
Borrowings shall be allocated among the Classes of Term Borrowings as directed
by the Borrower. In the absence of a designation by the Borrower as described in
the preceding provisions of this paragraph of the Type of Borrowing of any
Class, the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16; provided that, in connection with any mandatory prepayments
by the Borrower of the Term Loans pursuant to Section 2.11(c) or (d), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurocurrency Loans; provided that if no Lenders exercise the right to
waive a given mandatory prepayment of the Term Loans pursuant to this
Section 2.11(e), then, with respect to such mandatory prepayment, the amount of
such mandatory prepayment shall be applied first to Term Loans that are ABR
Loans to the full extent thereof before application to Term Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16.

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing denominated in Dollars, not later than 2:00 p.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Eurocurrency Borrowing denominated in a currency other
than dollars, not later than 2:00 p.m. four Business Days (or five Business Days
in the case of a Special Notice Currency) before the date of prepayment or
(iii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness

 

-76-



--------------------------------------------------------------------------------

or the occurrence of some other identifiable event or condition, in which case
such notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied; provided further that, any notice of mandatory
prepayment pursuant to Section 2.11(c) or (d) must be delivered not later than
2:00 p.m., New York City time, four Business Days before the date of prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

(g) Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to the
extent that any of or all the Net Proceeds of any Prepayment Event by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 2.11(c) or (d) (a
“Foreign Prepayment Event”) or Excess Cash Flow are prohibited or delayed by
applicable local law from being repatriated to Holdings or the Borrower, the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in
Section 2.11(c) or (d), as the case may be, and such amounts may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to Holdings or the Borrower (Holdings or
the Borrower, as applicable, hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Proceeds or Excess Cash Flow is permitted under the applicable
local law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to Section 2.11(c) or (d), as applicable, and (B) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow would
have a material adverse tax consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) with
respect to such Net Proceeds or Excess Cash Flow, the Net Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (B), on or before the date on which any
Net Proceeds from any Foreign Prepayment Event so retained would otherwise have
been required to be applied to reinvestments or prepayments pursuant to
Section 2.11(c) (or, in the case of Excess Cash Flow, a date on or before the
date that is twelve months after the date such Excess Cash Flow would have so
required to be applied to prepayments pursuant to Section 2.11(d) unless
previously repatriated in which case such repatriated Excess Cash Flow shall
have been promptly applied to the repayment of the Term Loans pursuant to
Section 2.11(c)), (x) the Borrower applies an amount equal to such Net Proceeds
or Excess Cash Flow to reinvestments described in the proviso of Section 2.11(c)
(determined without regard to the $25,000,000 limitation) or such prepayments as
if such Net Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Proceeds or Excess Cash
Flow had been repatriated (or, if less, the Net Proceeds or Excess Cash Flow
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Proceeds or Excess Cash Flow shall be applied to the repayment of Indebtedness
of a Foreign Subsidiary.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.50% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued

 

-77-



--------------------------------------------------------------------------------

commitment fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in dollars a fronting fee, which shall accrue at a
rate equal to 0.25% per annum (or such lower rate as agreed between the Borrower
and the relevant Issuing Bank) on the daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees shall be
payable on the last Business Day of each March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
in dollars, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) The Borrower agrees to pay on the Effective Date to each Lender party to
this Agreement as a Term Lender on the Effective Date, as fee compensation for
the funding of such Term Lender’s Term Loan, a closing fee in an amount equal to
(i) 1.00% of the stated principal amount of such Term Lender’s USD Term Loan and
(ii) 1.50% of the stated principal amount of such Term Lender’s EUR Term Loan.
Such fees shall be payable to each Term Lender out of the proceeds of such Term
Lender’s Term Loan as and when funded on the Effective Date and shall be treated
(and reported) by the Borrower and Term Lenders as a reduction in issue price of
the Term Loans for U.S. federal, state and local income tax purposes. Such
closing fees will be in all respects fully earned, due and payable on the
Effective Date and non-refundable and non-creditable thereafter.

(e) The Borrower agrees to pay on the Effective Date to each Lender party to
this Agreement as a Revolving Lender on the Effective Date, as fee compensation
for such Lender’s Revolving Commitment, a closing fee in an amount equal to
1.00% of the stated principal amount of such Revolving Lender’s Revolving
Commitment. Such fees shall be payable to each Revolving Lender on the Effective
Date. Such closing fees will be in all respects fully earned, due and payable on
the Effective Date and non-refundable and non-creditable thereafter.

 

-78-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
sum of (i) Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus (ii) the Applicable Rate plus (iii) solely in the case of a
Eurocurrency Borrowing denominated in a currency other than dollars of any
Lender (other than a Lender party to this Agreement on the Effective Date) which
is lent from a lending office in the United Kingdom or a Participating Member
State) the Mandatory Cost.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section; provided that no amount shall be payable pursuant
to this Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.13(c) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) or the case of interest in respect of
Loans denominated in currencies other than dollars as to which market practice
differs from the foregoing, in accordance with such market practice. The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

-79-



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing and shall be ineffective and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing, then such Borrowing shall
be made as an ABR Borrowing; provided, however, that, in each case, the Borrower
may revoke any Borrowing Request that is pending when such notice is received.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate or the
Mandatory Cost);

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Loans;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered.
Notwithstanding the foregoing, this paragraph will not apply to any such
increased costs or reductions resulting from Taxes, as to which Section 2.17
shall govern.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

-80-



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section 2.15 if it shall not at the time be the general policy or practice
of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), (d) any failure
by the Borrower to make any payment of a Loan or any drawing under any Letter of
Credit (or interest due thereon) denominated in a currency other than dollars on
its scheduled due date or any payment thereof in a different currency or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense attributable
(including foreign exchange losses) to such event. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.16, each
Lender shall be deemed to have funded each Eurocurrency Loan made by it at the
Adjusted LIBO Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore interbank market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Loan was in fact
so funded. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand. Notwithstanding the foregoing, this Section 2.16 will
not apply to losses, costs or expenses resulting from Taxes.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes,

 

-81-



--------------------------------------------------------------------------------

provided that if the applicable withholding agent shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the amount payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional amounts payable under this
Section) the Administrative Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) Without duplication of any additional amounts paid under Section 2.17(a) or
(b), the Borrower shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
as the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under, or otherwise with respect to, any Loan
Document or activities related thereto, (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis and calculation of the amount of
such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by Borrower or
the Administrative Agent, provide the Borrower and the Administrative Agent with
any properly completed and executed documentation prescribed by law, or
reasonably requested by Borrower or the Administrative Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

-82-



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) whichever of the following
is applicable:

(A) two properly completed and duly signed originals of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party and such
other documentation as required under the Code,

(B) two properly completed and duly signed originals of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
Exhibit Q (any such certificate a “United States Tax Compliance Certificate”),
and (y) two properly completed and duly signed originals of Internal Revenue
Service Form W-8BEN (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a participating Lender), two properly
completed and duly signed originals of Internal Revenue Service Form W-8IMY (or
any successor forms) of the Foreign Lender, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner that would be required under this Section 2.17 if such beneficial owner
were a Lender, as applicable (provided that, if the Lender is a partnership (and
not a participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)), or

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in Section 1471(b) or 1472(b), as applicable) of the Code, such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment.

 

-83-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including Taxes) of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that the Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary, this Section shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to Taxes which it deems confidential) to any Loan Party or any other
person.

(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank and the Swingline Lender.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time, in the case of payments of principal and
interest on Loans denominated in dollars, and not later than the Applicable
Time, in the case of payments of principal and interest on Loans denominated in
a currency other than dollars), on the date when due, in Same Day Funds, free
and clear of and without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank or
the Swingline Lender shall be made as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as
otherwise provided herein, if any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day. If any payment

 

-84-



--------------------------------------------------------------------------------

on a Eurocurrency Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension. Except as otherwise expressly
provided herein, all payments or prepayments of any Loan denominated in dollars
shall be made in dollars, all payments or prepayments of any Loan denominated in
a currency other than dollars shall be made in such currency, all reimbursements
of any LC Disbursements shall be made in dollars, all payments of accrued
interest payable on a Loan denominated in dollars or LC Disbursement shall be
made in dollars, all payments of accrued interest payable on a Loan denominated
in a currency other than dollars shall be made in such currency and all other
payments under each Loan Document shall be made in dollars. The Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in the required currency, the Borrower
shall make such payment in dollars in the Dollar Equivalent of such currency
payment amount.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing

 

-85-



--------------------------------------------------------------------------------

Banks hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption and in its sole
discretion, distribute to the Lenders or Issuing Banks, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or if any event
gives rise to the operation of Section 2.23 or if the Borrower is required to
pay Mandatory Costs to any Lender, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or its participation in any Letter of Credit affected by such event,
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17 or any Mandatory Costs or mitigate the
applicability of Section 2.23, as the case may be, and (ii) would not subject
such Lender to any unreimbursed cost or expense reasonably deemed by such Lender
to be material and would not be inconsistent with the internal policies of, or
otherwise be disadvantageous in any material economic, legal or regulatory
respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Principal Issuing Bank and each Swingline Lender), which
consents, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed participations in LC Disbursements and
Swingline Loans, accrued but unpaid interest thereon, accrued but unpaid fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid (unless waived) to the Administrative Agent the processing and recordation
fee specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.17 or a notice given under Section 2.23, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

 

-86-



--------------------------------------------------------------------------------

SECTION 2.20 Incremental Credit Extensions.

(a) (i) At any time and from time to time after the Effective Date, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more increases in
the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”) from Additional Revolving Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Revolving Facility Amendment, (A) no Event of Default shall have
occurred and be continuing or shall result therefrom, (B) [reserved], (C) the
Senior Secured Net Leverage Ratio on a Pro Forma Basis (treating the proposed
Revolving Commitment Increase as fully drawn and excluding from the calculation
of Consolidated Net Debt the cash proceeds from the borrowing of the proposed
Revolving Commitment Increase) shall not exceed 3.11:1.0 as of the end of the
most recent Test Period, (D) the Total Net Leverage Ratio on a Pro Forma Basis
(treating the proposed Revolving Commitment Increase as fully drawn and
excluding from the calculation of Consolidated Net Debt the cash proceeds from
the borrowing of the proposed Revolving Commitment Increase) as of the end of
the most recent Test Period shall not exceed the ratio that is 0.25 less than
the maximum Total Net Leverage Ratio permitted under Section 6.11 as of the end
of such Test Period, (E) the Borrower shall be in compliance on a Pro Forma
Basis (treating the proposed Revolving Commitment Increase as fully drawn and
excluding from the calculation of Consolidated Net Debt the cash proceeds from
the borrowing of the proposed Revolving Commitment Increase) with the Financial
Performance Covenant as of the end of the most recent Test Period, (F) Holdings
shall have delivered a certificate of a Financial Officer to the effect set
forth in clauses (A), (C), (D) and (E) above, including reasonably detailed
calculations demonstrating compliance with clauses (C), (D) and (E) above,
(G) in the case of a Revolving Commitment Increase, the maturity date of such
Revolving Commitment Increase shall be the Revolving Maturity Date, such
Revolving Commitment Increase shall require no scheduled amortization or
mandatory commitment reduction prior to the Revolving Maturity Date and such
Revolving Commitment Increase shall be on the same terms (and pursuant to the
same documentation) governing the Revolving Commitments pursuant to this
Agreement, and (H) any Incremental Revolving Facility Amendment shall be on the
terms and pursuant to documentation to be determined by the Borrower and the
Additional Revolving Lenders with the applicable Revolving Commitment Increase;
provided that to the extent such terms and documentation are not consistent with
this Agreement, they shall be reasonably satisfactory to the Administrative
Agent; provided, further, that no Issuing Bank or Swingline Lender shall be
required to act as “issuing bank” or “swingline lender” under any such Revolving
Commitment Increase without its written consent. Notwithstanding anything to
contrary in this Agreement, the sum of (x) the aggregate principal amount of all
Revolving Commitment Increases, (y) the aggregate principal amount of all Term
Commitment Increases and (z) the aggregate principal amount of all Additional
Notes issued pursuant to Section 6.01(a)(xxiii) shall not exceed the Incremental
Cap. Each Revolving Commitment Increases shall be in a minimum principal amount
of $5,000,000 and integral multiples of $1,000,000 in excess thereof unless such
amount represents all the remaining availability under the aggregate principal
amount of Revolving Commitment Increases set forth above.

(i) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more additional
tranches of terms loans hereunder or increases in the aggregate amount of the
Term Commitments which shall take the form of an additional tranche of term
loans hereunder (each such increase, a “Term Commitment Increase”) from one or
more Additional Term Lenders; provided that at the time of each such request and
upon the effectiveness of each Incremental Term

 

-87-



--------------------------------------------------------------------------------

Facility Amendment, (A) no Event of Default shall have occurred and be
continuing or shall result therefrom, (B) [reserved], (C) the Senior Secured Net
Leverage Ratio on a Pro Forma Basis (treating any concurrently established
Revolving Commitment Increases as fully drawn and excluding from the calculation
of Consolidated Net Debt the cash proceeds of the proposed Term Commitment
Increase and the borrowing of the proposed concurrently established Revolving
Commitment Increases) shall not exceed 3.11:1.0 as of the end of the most recent
Test Period, (D) the Total Net Leverage Ratio on a Pro Forma (treating any
concurrently established Revolving Commitment Increases as fully drawn and
excluding from the calculation of Consolidated Net Debt the cash proceeds of the
proposed Term Commitment Increase and the borrowing of the proposed concurrently
established Revolving Commitment Increases) as of the end of the most recent
Test Period shall not exceed the ratio that is 0.25 less than the maximum Total
Net Leverage Ratio permitted under Section 6.11 as of the end of the most recent
Test Period, (E) the Borrower shall be in compliance on a Pro Forma Basis
(treating the proposed Revolving Commitment Increase as fully drawn and
excluding from the calculation of Consolidated Net Debt the cash proceeds from
the borrowing of the proposed Revolving Commitment Increase) with the Financial
Performance Covenant as of the end of the most recent Test Period, (F) Holdings
shall have delivered a certificate of a Financial Officer to the effect set
forth in clauses (A), (C), (D) and (E) above, including reasonably detailed
calculations demonstrating compliance with clauses (C), (D) and (E) above,
(G) the maturity date of any term loans incurred pursuant to such Term
Commitment Increase shall not be earlier than the latest Term Maturity Date and
the Weighted Average Life to Maturity of any such term loans incurred pursuant
to such Term Commitment Increase shall not be shorter than the longest remaining
Weighted Average Life to Maturity of the Term Loans, (H) the interest rate
margins and, subject to clause (G), the amortization schedule for any term loans
incurred pursuant to such Term Commitment Increase shall be determined by the
Borrower and the Additional Term Lenders with the applicable Term Commitment
Increases; provided that (1) with respect to any term loans incurred pursuant to
such Term Commitment Increase that are denominated in any currency other than
Euros, in the event that the interest rate margins for such term loans are
higher than the interest rate margins for the USD Term Loan by more than 50
basis points, then (x) the interest rate margins for the USD Term Loan shall be
increased to the extent necessary so that the interest rate margins for the USD
Term Loan are equal to the interest rate margins for such term loans incurred
pursuant to such Term Commitment Increase minus 50 basis points and (y) the
interest rate margins for the EUR Term Loan shall be increased by the same
amount (in basis points) that the interest rate margins for the USD Term Loan
are increased and (2) with respect to any term loans incurred pursuant to such
Term Commitment Increase that are denominated in Euros, in the event that the
interest rate margins for such term loans are higher than the interest rate
margins for the EUR Term Loan by more than 50 basis points, then (x) the
interest rate margins for the EUR Term Loan shall be increased to the extent
necessary so that the interest rate margins for the EUR Term Loan are equal to
the interest rate margins for such term loans incurred pursuant to such Term
Commitment Increase minus 50 basis points and (y) the interest rate margins for
the USD Term Loan shall be increased by the same amount (in basis points) that
the interest rate margins for the EUR Term Loan are increased; provided,
further, that, in determining the interest rate margins applicable to the term
loans incurred pursuant to such Term Commitment Increase and the Term Loans
(x) OID or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by Borrower to the Term Lenders or any Additional Term Lenders in
the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed three-year life to maturity) shall be
included, (y) customary arrangement or commitment fees payable to the Joint Lead
Arrangers and Joint Bookrunners (or their Affiliates) in connection with this
Agreement or to one or more arrangers (or their Affiliates) of any Term
Commitment Increase shall be excluded and (z) if the Term Commitment Increase
includes an interest rate floor greater than the interest rate floor applicable
to the Term Loans, such increased amount shall be equated to interest margin for
purposes of determining whether an increase to the

 

-88-



--------------------------------------------------------------------------------

applicable interest margin for the Term Loans shall be required, to the extent
an increase in the interest rate floor in the Term Loans would cause an increase
in the interest rate then in effect, and in such case the interest rate floor
(but not the interest rate margin) applicable to the Term Loans shall be
increased by such increased amount, and (I) any Incremental Term Facility
Amendment shall be on the terms and pursuant to documentation to be determined
by the Borrower and the Additional Term Lenders with the applicable Term
Commitment Increases; provided that to the extent such terms and documentation
are not consistent with this Agreement (except to the extent permitted by
clauses (G) or (H) above), they shall be reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to contrary in this Agreement,
the sum of (x) the aggregate principal amount of all Term Commitment Increases,
(y) the aggregate principal amount of all Revolving Commitment Increases and
(z) the aggregate principal amount of all Additional Notes issued pursuant to
Section 6.01(a)(xxiii) shall not exceed the Incremental Cap. Each Term
Commitment Increase shall be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof unless such amount represents
all the remaining availability under the aggregate principal amount of Term
Commitment Increases set forth above.

(b) (i) Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Revolving Commitment Increase or Term
Commitment Increase.

(i) Commitments in respect of any Revolving Commitment Increase shall become
Commitments (or by an existing Revolving Lender, an increase in such Revolving
Lender’s Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, such Additional
Revolving Lender and the Administrative Agent. Revolving Commitment Increases
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have the right to participate in any Revolving Commitment
Increase or, unless it agrees, be obligated to provide any Revolving Commitment
Increase) or by any other Additional Revolving Lender. An Incremental Revolving
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section. The effectiveness of any Incremental Revolving Facility Amendment
shall, unless otherwise agreed to by the Administrative Agent and the Additional
Revolving Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Revolving Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Borrowing” in Section 4.02 shall be deemed to refer to the Revolving
Commitment Increase Closing Date) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, shareholder resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

(ii) Commitments in respect of any Term Commitment Increase shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental Term
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Term Lender and the
Administrative Agent. Term Commitment Increases may be provided, subject to the
prior written consent of the Borrower (not to be unreasonably withheld), by any
existing Lender (it being understood that no existing Lender shall have any
right to participate in any Term Commitment Increase or, unless it agrees, be
obligated to provide any Term Commitment Increases) or by any other Additional
Term Lender. An

 

-89-



--------------------------------------------------------------------------------

Incremental Term Facility Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section. The effectiveness of any Incremental Term
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Term Lenders, be subject to the satisfaction on the date
thereof (each, an “Incremental Term Facility Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Borrowing” in Section 4.02 shall be deemed to refer to the
Incremental Term Facility Closing Date) and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, shareholder resolutions, officers’ certificates
and/or reaffirmation agreements consistent with those delivered on the Effective
Date under Section 4.01 (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent).

(c) (i) Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Additional Revolving
Lender providing a portion of such Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to such Revolving Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans held by each Revolving Lender (including each such
Revolving Commitment Increase Lender) will equal such Revolving Lender’s
Applicable Percentage. Any Revolving Loans outstanding immediately prior to the
date of such Revolving Commitment Increase that are Eurocurrency Loans will
(except to the extent otherwise repaid in accordance herewith) continue to be
held by, and all interest thereon will continue to accrue for the accounts of,
the Revolving Lenders holding such Loans immediately prior to the date of such
Revolving Commitment Increase, in each case until the last day of the
then-current Interest Period applicable to any such Loan, at which time it will
be repaid or refinanced with new Revolving Loans made pursuant to Section 2.01
in accordance with the Applicable Percentages of the Revolving Lenders after
giving effect to the Revolving Commitment Increase; provided, however, that upon
the occurrence of any Event of Default, each Revolving Commitment Increase
Lender will promptly purchase (for cash at face value) assignments of portions
of such outstanding Revolving Loans of other Revolving Lenders so that, after
giving effect thereto, all Revolving Loans that are Eurocurrency Loans are held
by the Revolving Lenders in accordance with their then-current Applicable
Percentages. Any such assignments shall be effected in accordance with the
provisions of Section 9.04; provided that the parties hereto hereby consent to
such assignments and the minimum assignment amounts and processing and
recordation fee set forth in Section 9.04(b)(i) shall not apply thereto. If
there are any ABR Revolving Loans outstanding on the date of such Revolving
Commitment Increase, such Loans shall either be prepaid by the Borrower on such
date or refinanced on such date (subject to satisfaction of applicable borrowing
conditions) with Revolving Loans made on such date by the Revolving Lenders
(including the Revolving Commitment Increase Lenders) in accordance with their
Applicable Percentages. In order to effect any such refinancing, (i) each
Revolving Commitment Increase Lender will make ABR Revolving Loans to the
Borrower by transferring funds to the Administrative Agent in an amount equal to
the aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Revolving Commitment Increase Lender’s
Revolving Commitment Increase by the aggregate amount of the Revolving
Commitments (after giving effect to the Revolving Commitment Increase on such
date) and (ii) such funds will be applied to the prepayment of

 

-90-



--------------------------------------------------------------------------------

outstanding ABR Revolving Loans held by the Revolving Lenders other than the
Revolving Commitment Increase Lenders, and transferred by the Administrative
Agent to the Revolving Lenders other than the Revolving Commitment Increase
Lenders, in such amounts so that, after giving effect thereto, all ABR Revolving
Loans will be held by the Revolving Lenders in accordance with their
then-current Applicable Percentages. On the date of such Revolving Commitment
Increase, the Borrower will pay to the Administrative Agent, for the accounts of
the Revolving Lenders receiving such prepayments, accrued and unpaid interest on
the principal amounts of their Revolving Loans being prepaid. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(i) Upon each Term Commitment Increase pursuant to this Section, each Additional
Term Lender with shall make an additional term loan to the Borrower in a
principal amount equal to such Lender’s Term Commitment Increase. Any such term
loan shall be a “Term Loan” for all purposes of this Agreement and the other
Loan Documents.

(d) This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.21 Maturity Extension.

(a) [Reserved].

(b) At any time after the Effective Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (each such notice, an “Extension Notice”),
to extend the maturity date of such Lender’s Revolving Commitments and/or Term
Loans to the extended maturity date specified in such Extension Notice.

(c) This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, the
definition of “Required Revolving Lenders” and Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to each Issuing Bank and the

 

-91-



--------------------------------------------------------------------------------

Swingline Lender hereunder; third, to cash collateralize the Defaulting Lender
Fronting Exposure of each Issuing Bank, fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
in the case of a Revolving Lender, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, such Issuing Bank or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LC Disbursements and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, the relevant non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
or LC Disbursements of such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Disbursements and Swingline Loans are
held by the Revolving Lenders pro rata in accordance with their respective
Applicable Percentages without giving effect to Section 2.22(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to Section 2.05(j) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit participation fees as provided in Section 2.12(b); provided that with
respect to any commitment fee pursuant to Section 2.12(a) or any Letter of
Credit participation fees payable pursuant to Section 2.12(b) not required to be
paid to any Defaulting Lender pursuant to clause (a)(iii) above or Section 2.12,
the Borrower shall (x) pay to each non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Disbursements or Swingline Loans that
has been reallocated to such non-Defaulting Lender pursuant to
Section 2.22(a)(iv) below and (y) pay to the Issuing Banks and Swingline Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Defaulting Lender Fronting Exposure to such Defaulting Lender.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans and Letters of Credit pursuant to
Sections 2.04 and 2.05 and the payments of participation fees pursuant to
Section 2.12(b), the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate

 

-92-



--------------------------------------------------------------------------------

principal amount of the Revolving Loans of that non-Defaulting Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.22(a)(iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Defaulting Lender Fronting Exposure and
(y) second, cash collateralize the Issuing Banks’ Defaulting Lender Fronting
Exposure in accordance with the procedures set forth in Section 2.05.

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and each Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or
take deposits of, the relevant currency in the applicable interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon three Business Days’ notice
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Loans of such Lender to ABR Loans either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurocurrency Loans, and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate. Each Lender agrees to notify the Administrative
Agent and the Borrower in writing promptly upon becoming aware that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Adjusted LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

-93-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings and the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to (i) carry on its business as now conducted
and as proposed to be conducted and (ii) execute, deliver and perform its
obligations under each Loan Document to which it is a party and to effect the
Financing Transactions and (c) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
each of Holdings and the Borrower and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered, by such Loan Party, will be
duly executed and delivered by such Loan Party. This Agreement constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as the case may be,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to,
Holdings or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other agreement or instrument binding upon
Holdings or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by Holdings or any Restricted Subsidiary, or give rise to a right of, or
result in, termination, cancellation or acceleration of any obligation
thereunder or (d) will not result in the creation or imposition of any Lien on
any asset of Holdings or any Restricted Subsidiary, except Liens created under
the Loan Documents, except (in the case of each of clauses (a), (b)(ii) and (c))
to the extent that the failure to obtain or make such consent, approval,
registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of
Holdings and its subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

 

-94-



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of Holdings and its subsidiaries
dated June 30, 2012 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) As of the Effective Date, Holdings has furnished to the Lenders the
consolidated pro forma balance sheet of Holdings and its Subsidiaries as at
June 30, 2012, and the related consolidated pro forma statement of operations of
Holdings as of and for the twelve-month period then ended (such pro forma
balance sheet and statement of operations, the “Pro Forma Financial
Statements”), which have been prepared giving effect to the Transactions
(excluding the impact of purchase accounting effects required by GAAP) as if
such transactions had occurred on such date or at the beginning of such period,
as the case may be. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by Holdings to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of
Holdings and its Subsidiaries as at June 30, 2012, and their estimated results
of operations for the periods covered thereby, assuming that the Transactions
had actually occurred at such date or at the beginning of such period (excluding
the impact of purchase accounting effects required by GAAP).

(d) Since December 31, 2011, there has been no Material Adverse Effect (provided
that the representation set forth in this Section 3.04(d) shall not be deemed
made on the Effective Date in respect of any Borrowings or extensions of credit
made hereunder on such date).

SECTION 3.05 Properties.

Each of Holdings and the Restricted Subsidiaries has good title to, or valid
interests in, all its real and personal property material to its business, if
any (including all the Mortgaged Properties), (i) free and clear of all Liens
except for Liens permitted by Section 6.02 and (ii) except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted or to utilize such properties
for their intended purposes, in each case, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or any Restricted
Subsidiary that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings or any Restricted Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has, to the
knowledge of Holdings or the Borrower, become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) has, to the knowledge of Holdings or the
Borrower, any basis to reasonably expect that Holdings or any Restricted
Subsidiary will become subject to any Environmental Liability.

 

-95-



--------------------------------------------------------------------------------

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings and its
Restricted Subsidiaries is in material compliance with (a) its Organizational
Documents, (b) all Requirements of Law applicable to it or its property and
(c) all indentures and other agreements and instruments binding upon it or its
property, except, in the case of clauses (b) and (c) of this Section, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings or any Restricted
Subsidiary is required to register as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended from
time to time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings and each
Restricted Subsidiary (a) have timely filed or caused to be filed all Tax
returns and reports required to have been filed and (b) have paid or caused to
be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that Holdings or such Subsidiary, as the case
may be, has set aside on its books adequate reserves therefore in accordance
with GAAP.

There is no proposed Tax assessment, deficiency or other claim against Holdings
or any Restricted Subsidiary except (i) those being actively contested by a Loan
Party or such Subsidiary in good faith and by appropriate proceedings diligently
conducted that stay the enforcement of the Tax in question and for which
adequate reserves have been provided in accordance with GAAP or (ii) those that
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

SECTION 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither Holdings nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iii) neither Holdings nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Section 4201 of ERISA with respect to a Multiemployer Plan and (iv) neither
Holdings nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

SECTION 3.11 Disclosure. None of the other reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information may vary from
actual results and such variations could be material.

 

-96-



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of Holdings and each of its subsidiaries
in, each subsidiary of Holdings.

SECTION 3.13 Intellectual Property; Licenses, Etc. Holdings and its Restricted
Subsidiaries own, license or possess the right to use, all Intellectual Property
that is reasonably necessary for the operation of their businesses, without
conflict with the Intellectual Property of any Person, except to the extent such
conflicts, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No Intellectual Property used by Holdings or any
Restricted Subsidiary in the operation of its business infringes upon any rights
held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the Intellectual Property is
pending or, to the knowledge of Holdings and the Borrower, threatened against
Holdings or any Restricted Subsidiary, which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. Immediately after the consummation of each of the
Transactions to occur on the Effective Date, after taking into account all
applicable rights of indemnity and contribution, (a) the fair value of the
assets of Holdings and its Restricted Subsidiaries, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of Holdings and
its Restricted Subsidiaries, taken as a whole, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) Holdings and its Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (d) Holdings and its Restricted Subsidiaries, taken as
a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Effective Date. For purposes of this
Section 3.14, the amount of any contingent liability at any time shall be
computed as the amount that, in the light of all of the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual or matured liability.

SECTION 3.15 Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any other Subordinated Indebtedness.

SECTION 3.16 Federal Reserve Regulations. None of Holdings, the Borrower or any
other Restricted Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

SECTION 3.17 Use of Proceeds. The Borrower will use the proceeds of (a) the USD
Term Loan to finance the Transaction and pay Transaction Costs, (b) the EUR Term
Loan to make an intercompany loan to Tornier France the proceeds of which will
be used by Tornier France to refinance Indebtedness of Tornier France and its
subsidiaries outstanding on the Effective Date and (c) the Revolving Loans and
Swingline Loans made after the Effective Date for general corporate purposes.

SECTION 3.18 Labor Matters.

Neither Holdings nor any Restricted Subsidiary has suffered any strikes,
walkouts, work stoppages or other labor difficulty within the five years
preceding the Closing Date that had a Material Adverse Effect.

 

-97-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Kirkland & Ellis LLP, New York counsel for the Loan
Parties and (ii) Linklaters LLP, Dutch counsel for the Administrative Agent, in
each case in form and substance reasonably satisfactory to the Administrative
Agent. Each of Holdings and the Borrower hereby requests such counsel to deliver
such opinions.

(c) The Administrative Agent shall have received a certificate of Holdings and
each U.S. Loan Party, dated the Effective Date, executed by any Responsible
Officer of such Loan Party, and including or attaching the documents referred to
in paragraph (d) of this Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of Holdings and each U.S. Loan Party certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Responsible Officers of
Holdings and each U.S. Loan Party executing the Loan Documents to which it is a
party, (iii) resolutions of the board of directors and/or similar governing
bodies of Holdings and each U.S. Loan Party approving and authorizing the
execution, delivery and performance of Loan Documents to which it is a party,
certified as of the Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate (to the extent such concept
exists) from the applicable Governmental Authority of Holdings and each U.S.
Loan Party’s jurisdiction of incorporation, organization or formation.

(e) The Administrative Agent shall have received all fees and other amounts
(which may, at the Administrative Agent’s option in consultation with the
Borrower, be offset against the initial Loans on the Effective Date) previously
agreed in writing by the Joint Lead Arrangers, certain of their respective
Affiliates and the Borrower to be due and payable on or prior to the Effective
Date, including, to the extent invoiced at least three Business Days prior to
the Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Responsible Officer of Holdings,
together with all attachments contemplated thereby; provided that if,
notwithstanding the use by Holdings and the Borrower of commercially reasonable
efforts to cause the Collateral and Guarantee Requirement to be satisfied on the
Effective Date, the requirements thereof (other than (a) the execution and
delivery of the Guarantee Agreement by Holdings and the U.S. Loan Parties and
the execution and delivery of the Collateral Agreement by Holdings, Tornier US
Holdings, the Borrower, the Company and the other U.S. Loan Parties,
(b) creation of and perfection of security interests in the Equity Interests of
the Domestic Subsidiaries of Holdings, including the Borrower, and (c) delivery

 

-98-



--------------------------------------------------------------------------------

of Uniform Commercial Code financing statements with respect to perfection of
security interests in the assets of the U.S. Loan Parties that may be perfected
by the filing of a financing statement under the Uniform Commercial Code) are
not satisfied as of the Effective Date, the satisfaction of such requirements
shall not be a condition to the availability of the initial Loans on the
Effective Date (but shall be required to be satisfied as promptly as practicable
after the Effective Date and in any event within 90 calendar days following the
Effective Date or such later date as the Administrative Agent may reasonably
agree pursuant to Section 5.14).

(g) Since December 31, 2011, there has not been or occurred any Material Adverse
Effect (as such term is defined in the Merger Agreement) with respect to the
Company or any event, condition, change or effect that would reasonably be
likely to have, individually or in the aggregate, a Material Adverse Effect (as
such term is defined in the Merger Agreement) with respect to the Company.

(h) Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance to be maintained by the Loan Parties that
are Domestic Subsidiaries pursuant to Section 5.07 and, if applicable, the
Administrative Agent shall be designated as an additional insured and loss payee
or mortgagee endorsement as its interest may appear thereunder, or solely as the
additional insured, as the case may be, thereunder (provided that if such
endorsement as additional insured cannot be delivered by the Effective Date, the
Administrative Agent may consent to such endorsement being delivered at such
later date as it deems appropriate in the circumstances).

(i) The Arrangers shall have received, as described in Section 3.04,
(i) unaudited consolidated financial statements of Holdings comprising a balance
sheet, a statement of income and a statement of cash flows for each of the
fiscal quarters ended after December 31, 2011 and at least 45 days prior to the
Effective Date, which financial statements shall be prepared in accordance with
GAAP (subject to the absence of footnotes and to normal year-end audit
adjustments) and (ii) to the extent the same have been provided to the Holdings
by the Company, unaudited consolidated financial statements of the Company
comprising a balance sheet, a statement of income and a statement of cash flows
for each month ended after June 30, 2012 and at least 30 days prior to the
Effective Date, which financial statements shall be prepared in accordance with
GAAP.

(j) The Arrangers shall have received the Pro Forma Financial Statements.

(k) The Specified Representations shall be true and correct (or, in the case of
the representation and warranties set forth in clause (b) of the definition of
“Specified Representations,” true and correct in all material respects; provided
that any such representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Effective Date.

(l) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date, shall be consummated,
in all material respects in accordance with the Acquisition Agreement, without
giving effect to any amendments, supplements, waivers or other modifications to
or of the Acquisition Agreement that are material and adverse to the Lenders,
without the prior consent of the Joint Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed).

(m) The Refinancing shall have been consummated or shall be consummated
simultaneously with the initial funding of Loans on the Effective Date.

 

-99-



--------------------------------------------------------------------------------

(n) The Lenders shall have received a certificate from the chief financial
officer of Holdings certifying as to the solvency of Holdings and its Restricted
Subsidiaries on a consolidated basis after giving effect to the Transactions.

(o) The Administrative Agent shall have received, at least five Business Days
prior to the Effective Date, all documentation and other information about
Holdings and Restricted Subsidiaries as shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date by the
Administrative Agent that it shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act.

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Without limiting the generality of the provisions of Section 8.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit (other than any Borrowing or issuance of Letter
of Credit on the Effective Date), is subject to receipt of the request therefor
in accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit (other than any
Borrowing or issuance of Letter of Credit on the Effective Date) shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the accuracy of the matters specified in paragraphs (a) and
(b) of this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under

 

-100-



--------------------------------------------------------------------------------

any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or been terminated and all LC Disbursements shall have been
reimbursed, each of Holdings and the Borrower covenants and agrees with the
Lenders that:

SECTION 5.01 Financial Statements and Other Information. Holdings or the
Borrower will furnish to the Administrative Agent, on behalf of each Lender:

(a) on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the SEC, as soon as available and in any event on or
before the date that is 120 days after the end of each such fiscal year of
Holdings), audited consolidated balance sheet and audited consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries as of the end of and for such year, and
related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition as of the end of and for such year and results of operations and cash
flows of Holdings and its Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) commencing with the financial statements for the fiscal quarter ending
September 30, 2012, as soon as available and in any event on or before the date
on which such financial statements are required or permitted to be filed with
the SEC with respect to each of the first three fiscal quarters of each fiscal
year of Holdings (or, if such financial statements are not required to be filed
with the SEC, as soon as available and in any event, on or before the date that
is 45 days after the end of each such fiscal quarter, unaudited consolidated
balance sheet and unaudited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition as of the end of and for such
fiscal quarter and such portion of the fiscal year and results of operations and
cash flows of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements;

(d) not later than five days after delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (A) with respect to
any Test Period in which such Financial Performance Covenant is applicable,
demonstrating compliance with the Financial Performance Covenant and (B) in the
case of financial statements delivered under paragraph (a) above, beginning with
the financial statements for the fiscal year of Holdings ending December 31,
2013, of Excess Cash Flow for such fiscal year and (iii) in the case of
financial statements delivered under paragraph (a) above, setting forth a
reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on

 

-101-



--------------------------------------------------------------------------------

behalf of Holdings or any of its Restricted Subsidiaries in respect of any event
described in clause (a) of the definition of the term “Prepayment Event” and the
portion of such Net Proceeds that has been invested or are intended to be
reinvested in accordance with the proviso in Section 2.11(c);

(e) not later than 90 days after the commencement of each fiscal year of
Holdings, a detailed consolidated budget for Holdings and its Subsidiaries for
such fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations, comprehensive income and cash
flows as of the end of and for such fiscal year and setting forth the material
assumptions used for purposes of preparing such budget);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings or any Restricted
Subsidiary with the SEC or with any national securities exchange, or distributed
by Holdings or any Restricted Subsidiary to the holders of its Equity Interests
generally, as the case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any of
its Restricted Subsidiaries, or compliance with the terms of any Loan Document,
as the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of Holdings filed with the SEC; provided that to the extent such
information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than with
respect to, or resulting from, any potential inability to satisfy the Financial
Performance Covenant in a future date or period) or any qualification or
exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto, on Holdings’ website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on Holdings’ behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) Holdings
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) Holdings shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

-102-



--------------------------------------------------------------------------------

Holdings and the Borrower hereby acknowledges that (a) the Administrative Agent,
the Joint Lead Arrangers and/or the Joint Bookrunners may, but shall not be
obligated to, make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of Holdings and the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Holdings,
the Borrower or their respective Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Holdings or the Borrower,
as applicable, hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Holdings or the Borrower, as applicable, shall be
deemed to have authorized the Administrative Agent, the Joint Bookrunners, the
Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to Holdings, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, each of Holdings and the Borrower
(i) acknowledges and agrees that the financial information required to be
delivered pursuant to Section 5.01(a), (b) and (c) shall be treated as if marked
“PUBLIC” for purposes of this paragraph and (ii) shall be under no obligation to
mark any other Borrower Materials as “PUBLIC”.

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of Holdings or the Borrower obtains actual knowledge thereof, Holdings or the
Borrower will furnish to the Administrative Agent (for distribution to each
Lender through the Administrative Agent) written notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by applicable law, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of a Financial Officer or another
executive officer of Holdings or any Subsidiary, affecting Holdings or any
Subsidiary or the receipt of a notice of an Environmental Liability that could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; and

(d) the occurrence of any event, condition or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

-103-



--------------------------------------------------------------------------------

SECTION 5.03 Information Regarding Collateral.

(a) Holdings or the Borrower will furnish to the Administrative Agent prompt
(and in any event within 30 days or such longer period as reasonably agreed to
by the Administrative Agent) written notice of any change (i) in any Loan
Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization or (iii) in any Loan Party’s
organizational identification number or registered number, as applicable.

(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a) or (b), Holdings shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of Holdings (i) setting forth the
information required pursuant to Paragraphs 1, 2, 10, 11 and 12 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section, (ii) identifying any Wholly Owned Subsidiary that has become, or
ceased to be, a Material Subsidiary during the most recently ended fiscal
quarter and (iii) certifying that all notices required to be given prior to the
date of such certificate by Section 5.03 have been given.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent (other than with respect to the preservation of
the existence of Holdings and the Borrower) that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

SECTION 5.05 Payment of Taxes, etc. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, pay its obligations and liabilities in
respect of Taxes imposed upon it or its income or properties or in respect of
its property or assets, before the same shall become delinquent or in default,
except to the extent (i) any such Taxes are being contested in good faith and by
appropriate proceedings diligently conducted that stay the enforcement of the
Tax in question and for which adequate reserves have been provided in accordance
with GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition
(subject to casualty, condemnation and ordinary wear and tear), except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance. Each of Holdings and the Borrower will, and will cause
each Restricted Subsidiary to, maintain, with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as
Holdings believes (in the good faith judgment or the management of Holdings) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried. Each
such policy of insurance shall (i) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its

 

-104-



--------------------------------------------------------------------------------

interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or mortgagee endorsement that names the
Administrative Agent, on behalf of the Lenders as the loss payee or mortgagee
thereunder. The Borrower will, and will cause each Restricted Subsidiary that is
a Domestic Subsidiary to, (i) maintain, if available, fully paid flood hazard
insurance on all real property that constitutes Collateral and that is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governor, (ii) furnish to
the Administrative Agent evidence of the renewal (and payment of renewal
premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings or any Restricted Subsidiary, as
the case may be. Each of Holdings and the Borrower will, and will cause each
Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than two times during any calendar year
absent the existence of an Event of Default and only one such time shall be at
the Borrower’s expense; provided further that (a) when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice and (b) the Administrative Agent and the Lenders shall
give Holdings and the Borrower the opportunity to participate in any discussions
with Holdings’ or the Borrower’s independent public accountants.

SECTION 5.09 Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, comply with its Organizational
Documents and all Requirements of Law (including Environmental Laws) with
respect to it, its property and operations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.10 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Loans for the purposes set forth in Section 3.17. Letters of
Credit will be used only for general corporate purposes.

SECTION 5.11 Additional Subsidiaries.

(a) If (i) any additional Restricted Subsidiary of the Borrower or Intermediate
Parent is formed or acquired after the Effective Date or (ii) if any Restricted
Subsidiary of the Borrower ceases to be an Excluded Subsidiary, then Holdings or
the Borrower will, within 30 days (or such longer period as may be agreed to by
the Administrative Agent in its reasonable discretion) after such newly formed
or acquired Restricted Subsidiary or Intermediate Parent is formed or acquired
or such Restricted Subsidiary ceases to be an Excluded Subsidiary, notify the
Administrative Agent thereof, and will cause such Restricted Subsidiary (unless
such Restricted Subsidiary is a Foreign Subsidiary or an Excluded Subsidiary) or
Intermediate Parent to satisfy the Collateral and Guarantee Requirement with
respect to such Restricted Subsidiary or Intermediate Parent and with respect to
any Equity Interest in or Indebtedness of such Restricted Subsidiary or
Intermediate Parent owned by or on behalf of any Loan Party within 30 days after
such notice (or such longer period as the Administrative Agent shall reasonably
agree).

 

-105-



--------------------------------------------------------------------------------

(b) Within 30 days (or such longer period as the Administrative Agent may
reasonably agree) after Holdings or the Borrower identifies any new Material
Subsidiary of the Borrower pursuant to Section 5.03(b), all actions (if any)
required to be taken with respect to such Subsidiary in order to satisfy the
Collateral and Guarantee Requirement shall have been taken with respect to such
Subsidiary.

(c) Holdings may at any time after the Effective Date designate any Foreign
Subsidiary as a Loan Party by written notice to the Administrative Agent (each
such Foreign Subsidiary that is so designated is an “Additional Foreign Loan
Party”) provided that (i) with respect to any Foreign Subsidiary not organized
under the laws of the United Kingdom, Ireland or The Netherlands, the
Administrative Agent has determined in its reasonable discretion that the
Guarantee by such Foreign Subsidiary of, and Liens granted by such Foreign
Subsidiary in its property to secure, the Secured Obligations would be
enforceable by the Administrative Agent under applicable Requirements of Law
without any restriction, delay or tax that is materially more adverse than any
such restriction, delay or tax applicable in the United Kingdom, Ireland or The
Netherlands; provided, the Administrative Agent and Holdings hereby agree that
TMG France has been determined to satisfy the foregoing requirements and
(ii) Holdings and the Borrower have complied with the definition of “Collateral
and Guarantee Requirement” with respect to such Foreign Subsidiary.

(d) If any Foreign Subsidiary is designated as an Additional Foreign Loan Party,
Holdings will, concurrently with such designation (or such longer period as may
be agreed to by the Administrative Agent in its reasonable discretion), cause
such Foreign Subsidiary to satisfy the Collateral and Guarantee Requirement with
respect to such Foreign Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Foreign Subsidiary owned by or on behalf of any Loan Party
(or such longer period as the Administrative Agent shall reasonably agree) and
Holdings will deliver to the Administrative Agent a completed Perfection
Certificate with respect to such Foreign Subsidiary signed by a Responsible
Officer, together with all attachments contemplated thereby.

SECTION 5.12 Further Assurances.

(a) Subject to the proviso to Section 4.01(f) solely with respect to the
Effective Date, each of Holdings and the Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

(b) If, after the Effective Date, subject to the Agreed Security Principles and
the provisions of any applicable Security Document, any material assets
(including (i) any owned (but not leased or ground leased) Material Real
Property or improvements thereto or any interest therein and (ii) any
Intellectual Property) are acquired or otherwise held by the Borrower or any
other Loan Party or are held by any Subsidiary on or after the time it becomes a
Loan Party pursuant to Section 5.11 (other than assets constituting Collateral
under a Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof or constituting Excluded Assets), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take and cause the other Loan
Parties to take, such actions as shall be necessary and reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section and as required

 

-106-



--------------------------------------------------------------------------------

pursuant to the “Collateral and Guarantee Requirement,” all at the expense of
the Loan Parties and subject to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement.” In the event any real property is
mortgaged pursuant to this Section 5.12(b), the Borrower or such other Loan
Party, as applicable, shall not be required to comply with the “Collateral and
Guarantee Requirement” and paragraph (a) of this Section until a reasonable time
following the acquisition of such real property, and in no event shall
compliance be required until 90 days following such acquisition or such longer
time period as agreed to by the Administrative Agent in its reasonable
discretion.

SECTION 5.13 Designation of Subsidiaries. Holdings may at any time after the
Effective Date designate any Restricted Subsidiary acquired or organized after
the Effective Date as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation on a Pro Forma Basis, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant recomputed as of the last day of the most recent Test
Period and (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
or continue as an Unrestricted Subsidiary if such Subsidiary or any of its
subsidiaries (A) owns any Equity Interests or Indebtedness of, or owns or holds
a Lien on, any property of any Loan Party or (B) is directly or indirectly
liable for other Indebtedness of Holdings or any Restricted Subsidiary. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute an Investment by Holdings therein at the date of
designation in an amount equal to the fair market value of Holdings’ or its
Subsidiary’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
Holdings in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of
Holdings’ or its Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 5.14 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within 90 calendar days after the Effective Date (or such shorter
time periods as may be specified in Schedule 5.14), or such later date as the
Administrative Agent agrees to in writing, Holdings, the Borrower and each other
Loan Party shall deliver the documents or take the actions (including, without
limitation, those specified on Schedule 5.14) that would have been required to
be delivered or taken on the Effective Date but for the proviso to
Section 4.01(f), in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement.”

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness of Holdings and any of the Restricted Subsidiaries under the
Loan Documents (including any Indebtedness incurred pursuant to Section 2.20 or
2.21);

 

-107-



--------------------------------------------------------------------------------

(ii) Indebtedness (A) outstanding on the Effective Date and listed on
Schedule 6.01 and any Permitted Refinancing thereof and (B) intercompany
Indebtedness outstanding on the Effective Date and listed on Schedule 6.01;

(iii) Guarantees by Holdings and the Restricted Subsidiaries in respect of
Indebtedness of Holdings or any Restricted Subsidiary otherwise permitted
hereunder; provided that such Guarantee is otherwise permitted by Section 6.04;
provided further that (A) no Guarantee by any Restricted Subsidiary of any
Subordinated Indebtedness shall be permitted unless such Restricted Subsidiary
shall be the Borrower or shall have also provided a Guarantee of the Loan
Document Obligations pursuant to the Guarantee Agreement and (B) if the
Indebtedness being Guaranteed is subordinated to the Loan Document Obligations,
such Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(iv) Indebtedness of Holdings owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or Holdings to
the extent permitted by Section 6.04; provided that all such Indebtedness of any
Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may reasonably
agree) (but only to the extent permitted by applicable law and not giving rise
to adverse tax consequences) on terms (i) at least as favorable to the Lenders
as those set forth in the form of intercompany note attached as Exhibit I or
(ii) otherwise reasonably satisfactory to the Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations) of Holdings or any
Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that, at the time of any
such incurrence of Indebtedness and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
that is outstanding in reliance on this clause (v) shall not exceed the greater
of $10,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period;

(vi) Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(vii) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into Holdings or a Restricted Subsidiary) after the Effective Date as a
result of a Permitted Acquisition, or Indebtedness of any Person that is assumed
by Holdings or a Restricted Subsidiary in connection with an acquisition of
assets by Holdings or such Restricted Subsidiary in a Permitted Acquisition, and
Permitted Refinancings thereof; provided that (A) such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, (B) at the time of any
such incurrence of

 

-108-



--------------------------------------------------------------------------------

Indebtedness and after giving effect thereto on a Pro Forma Basis, (1) the
Borrower shall be in Pro Forma Compliance with the Financial Performance
Covenants for the Test Period then last ended, (2) the Senior Secured Net
Leverage Ratio on a Pro Forma Basis shall not exceed 3.11:1.0 as of the end of
the most recent Test Period and (3) the Total Net Leverage Ratio on a Pro Forma
Basis as of the end of the most recent Test Period shall not exceed the ratio
that is 0.25 less than the maximum Total Net Leverage Ratio permitted under
Section 6.11 as of the end of such Test Period and (C) no Event of Default shall
exist or result therefrom; provided, further that such Indebtedness of Persons
that are or become Foreign Subsidiaries that are not Loan Parties shall not
exceed $5,000,000 in the aggregate;

(viii) Subordinated Indebtedness of Loan Parties incurred to finance a Permitted
Acquisition and any Permitted Refinancing thereof; provided that (A) the primary
obligor in respect of, and any Person that Guarantees, such Indebtedness shall
be a Loan Party, (B) such Indebtedness is unsecured, (C) such Indebtedness does
not mature prior to the date that is 180 days after the Term Maturity Date in
effect at the time of such incurrence, (D) such Indebtedness has no scheduled
amortization or payments, repurchases or redemptions of principal prior to the
date that is 180 days after the Term Maturity Date, (E) such Indebtedness is not
subject to mandatory repurchase, redemption or prepayment prior to the date that
is 180 days after the Term Maturity Date (other than pursuant to customary asset
sale or change of control provisions or mandatory refinancing provisions
customary in bridge financing facilities so long as such refinancing
indebtedness itself would be permitted to be incurred under this Agreement),
(F) immediately after giving effect thereto and the use of the proceeds thereof,
on a Pro Forma Basis, (1) the Borrower shall be in Pro Forma Compliance with the
Financial Performance Covenants for the Test Period then last ended, (2) the
Senior Secured Net Leverage Ratio on a Pro Forma Basis shall not exceed 3.11:1.0
as of the end of the most recent Test Period and (3) the Total Net Leverage
Ratio on a Pro Forma Basis as of the end of the most recent Test Period shall
not exceed the ratio that is 0.25 less than the maximum Total Net Leverage Ratio
permitted under Section 6.11 as of the end of such Test Period, (G) no Event of
Default shall exist or result therefrom and (H) such Indebtedness has covenants
and events of default, taken as a whole, that are not materially less favorable
to Holdings, its Subsidiaries and the Lenders than the covenants and events of
default of this Agreement (except for covenants or other provisions applicable
exclusively to periods commencing after the Latest Maturity Date at the time
such Indebtedness is incurred); provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions are not materially less favorable
shall satisfy the foregoing requirements in this clause (H);

(ix) Indebtedness representing deferred compensation owed to employees of
Holdings and its Restricted Subsidiaries incurred in the ordinary course
of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof)
permitted by Section 6.07(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in the
Acquisition, any Permitted Acquisition, any other Investment or any Disposition,
in each case permitted under this Agreement;

 

-109-



--------------------------------------------------------------------------------

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts;

(xiv) Indebtedness of Holdings and its Restricted Subsidiaries; provided that,
immediately after giving effect thereto and the use of the proceeds thereof,
(A) the aggregate principal amount of Indebtedness outstanding in reliance on
this clause (xiv) shall not exceed $20,000,000;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(xvi) Indebtedness incurred by Holdings or any of the Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(xviii) [Reserved];

(xix) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(xx) [Reserved];

(xxi) [Reserved]

(xxii) [Reserved];

(xxiii) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by the Collateral
on a pari passu or junior basis with the Secured Obligations, that are issued or
made in lieu of Revolving Commitment Increases and/or Term Commitment Increases
pursuant to an indenture or a note purchase agreement or otherwise and any
extensions, renewals, refinancings and replacements thereof (the “Additional
Notes”); provided that (i) such Additional Notes are not scheduled to mature
prior to the date that is 91 days after the Latest Maturity Date then in effect,
(ii) the aggregate principal amount of all Additional Notes issued pursuant to
this paragraph (xxiii) shall not exceed (x) the Incremental Cap less (y) the
amount of all Revolving Commitment Increases and Term Commitment Increases,
(iii) such Additional Notes shall not be subject to any Guarantee by any Person
other than a Loan Party, (iv) in the case of Additional Notes that are secured,
the obligations in respect thereof shall not be

 

-110-



--------------------------------------------------------------------------------

secured by any Lien on any asset of Holdings or any Restricted Subsidiary other
than any asset constituting Collateral, (v) at the time of such incurrence
(except in the case of any extension, renewal, refinancing or replacement
thereof that does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so extended, renewed, refinanced or replaced)
and immediately after giving effect thereto, (A) the Borrower shall be in Pro
Forma Compliance with the Financial Performance Covenants for the Test Period
then last ended and (B) the Total Net Leverage Ratio on a Pro Forma Basis as of
the end of the most recent Test Period shall not exceed the ratio that is 0.25
less than the maximum Total Net Leverage Ratio permitted under Section 6.11 as
of the end of such Test Period, (vi) no Event of Default shall have occurred and
be continuing or would exist immediately after giving effect to such incurrence,
(vii) if such Additional Notes are secured, the security agreements relating to
such Additional Notes shall be substantially the same as the Security Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (viii) if such Additional Notes are secured, the holders of such
Additional Notes (or agent or trustee acting on behalf of such holders) shall
have entered into an intercreditor agreement with the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent, and
(ix) the documentation with respect to any Additional Notes contains no
mandatory prepayment, repurchase or redemption provisions except with respect to
change of control and asset sale offers that are customary for high yield notes
of such type; and

(xxiv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiii) above.

(b) Holdings will not, and will not permit any Restricted Subsidiary to, issue
any preferred Equity Interests or any Disqualified Equity Interests, except
(A) in the case of Holdings, preferred Equity Interests that are Qualified
Equity Interests and (B) preferred Equity Interests issued to and held by
Holdings or any Restricted Subsidiary.

SECTION 6.02 Liens. Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on the Effective Date and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

 

-111-



--------------------------------------------------------------------------------

(v) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of Holdings and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary permitted under
Section 6.01;

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party and Liens granted by a Loan Party in favor of any other Loan
Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Effective Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(v) or
(vii); provided further that if such Indebtedness is incurred pursuant to
Section 6.01(a)(vii), then either (i) such Liens are discharged within 90 days
after such acquisition or such Person becoming a Restricted Subsidiary, as
applicable, or (ii) at the time of such incurrence and after giving effect
thereto on a Pro Forma Basis, the Senior Secured Net Leverage Ratio for the Test
Period then last ended is less than or equal to 3.11:1.0;

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of Holdings or any
Restricted Subsidiaries in the ordinary course of business;

 

-112-



--------------------------------------------------------------------------------

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of Holdings or any Restricted
Subsidiaries in the ordinary course of business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of Holdings or any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by Holdings or any of the Restricted Subsidiaries are located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) Liens on the Collateral securing Additional Notes;

(xx) Liens on real property other than the Mortgaged Properties or any other
Material Real Property;

(xxi) Liens on the property or assets of Foreign Subsidiaries that are not Loan
Parties securing Indebtedness permitted to be incurred by them under
Section 6.01;

(xxii) Liens securing Indebtedness permitted under Section 6.01(a)(viii) or
Section 6.01(a)(xiv) on a junior basis to the Loans and the Liens of the
Administrative Agent under the Security Documents, with such priority being on
terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (it being understood that the terms of the Second Lien
Intercreditor Agreement are satisfactory); and

(xxiii) other Liens; provided that at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof) the aggregate face amount of obligations
secured by Liens existing in reliance on this clause (xxiii) shall not exceed
$12,500,000 outstanding at any time.

SECTION 6.03 Fundamental Changes.

(a) Holdings will not, and will not permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that:

(i) any Restricted Subsidiary (other than the Borrower) may merge with (A) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (B) any one or

 

-113-



--------------------------------------------------------------------------------

more other Restricted Subsidiaries; provided that when any Restricted Subsidiary
that is a Loan Party is merging with another Restricted Subsidiary (1) the
continuing or surviving Person shall be a Restricted Subsidiary that is a Loan
Party or (2) if the continuing or surviving Person is not a Restricted
Subsidiary that is a Loan Party, the acquisition of such non-surviving
Subsidiary that is a Loan Party by such surviving Restricted Subsidiary is
otherwise permitted under Section 6.04;

(ii) (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary (other than Borrower) may liquidate or
dissolve or change its legal form if Holdings determines in good faith that such
action is in the best interests of Holdings and its Restricted Subsidiaries and
is not materially disadvantageous to the Lenders;

(iii) any Restricted Subsidiary (other than the Borrower) may make a Disposition
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (A) the transferee must be a Loan
Party, (B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;

(iv) the Borrower may merge or consolidate with any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any State thereof or the District of Columbia, (2) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (4) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided further that (y) if such Person is not a Loan Party, no
Default exists after giving effect to such merger or consolidation and (z) if
the foregoing requirements are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided further that the Borrower shall have delivered to the
Administrative Agent any documentation and other information about the Successor
Borrower as shall have been reasonably requested in writing by any Lender
through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

(v) any Restricted Subsidiary (other than Borrower) may merge, consolidate or
amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12 and if the other party to such transaction is not a Loan Party, no Default
exists after giving effect to such transaction;

 

-114-



--------------------------------------------------------------------------------

(vi) the Borrower and the other Restricted Subsidiaries may consummate the
Acquisition;

(vii) any Restricted Subsidiary (other than Borrower) may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction; and

(viii) Holdings may merge or consolidate with any other Person, so long as no
Event of Default exists after giving effect to such merger or consolidation;
provided that (A) Holdings shall be the continuing or surviving Person or (B) if
the Person formed by or surviving any such merger or consolidation is not
Holdings or is a Person into which Holdings has been liquidated (any such
Person, the “Successor Holdings”), (1) the Successor Holdings shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (2) each Loan Party other than Holdings, unless it is the other party to
such merger or consolidation, shall have reaffirmed, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to the Successor Holdings’ obligations under this Agreement, (3) the
Successor Holdings shall, immediately following such merger or consolidation,
directly or indirectly own all Equity Interests in Subsidiaries owned by
Holdings immediately prior to such merger or consolidation and (4) Holdings
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer and an opinion of counsel, each stating that such merger or
consolidation complies with this Agreement; provided further that if the
foregoing requirements are satisfied, the Successor Holdings will succeed to,
and be substituted for, Holdings under this Agreement and the other Loan
Documents; provided further that the Successor Holdings agrees to use
commercially reasonable efforts to provide any documentation and other
information about the Successor Holdings as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act.

(b) Holdings will not, and will not permit any Restricted Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by Holdings and the Restricted Subsidiaries on the Effective Date and
businesses reasonably related or ancillary thereto.

(c) Holdings will not, and will not permit any Intermediate Parent to, conduct,
transact or otherwise engage in any business or operations other than (i) the
ownership and/or acquisition of the Equity Interests of its Subsidiaries,
(ii) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (iii) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (iv) the performance of its obligations
under and in connection with the Loan Documents, any documentation governing any
Indebtedness or Guarantee, the Acquisition Agreement, the other agreements
contemplated by the Acquisition Agreement and the other agreements contemplated
hereby and thereby, (v) any public offering of its common stock or any other
issuance or registration of its Equity Interests for sale or resale not
prohibited by this Agreement, including the costs, fees and expenses related
thereto, (vi) any transaction that Holdings is permitted to enter into or
consummate under Article VI (including, but not limited to, the making of any
Restricted Payment permitted by Section 6.08 or holding of any cash or Permitted

 

-115-



--------------------------------------------------------------------------------

Investments received in connection with Restricted Payments made in accordance
with Section 6.08 pending application thereof in the manner contemplated by
Section 6.04, the incurrence of any Indebtedness permitted to be incurred by it
under Section 6.01 and the making of any Investment permitted to be made by it
under Section 6.04), (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (viii) providing indemnification to officers
and directors, (ix) activities incidental to the consummation of the
Transactions and (x) activities incidental to the businesses or activities
described in clauses (i) to (ix) of this paragraph.

(d) Holdings will not, and will not permit any Intermediate Parent to, own or
acquire any material assets (other than Equity Interests as referred to in
paragraph (c)(i) above, cash and Permitted Investments and intercompany
Investments in any Restricted Subsidiary permitted hereunder) or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Holdings
and the Borrower will not, and will not permit any Restricted Subsidiary to,
make or hold any Investment, except:

(a) Permitted Investments;

(b) loans or advances to officers, directors and employees of Holdings and its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(or any direct or indirect parent thereof) (provided that the amount of such
loans and advances made in cash to such Person shall be contributed to the
Borrower in cash as common equity or Qualified Equity Interests) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding at any time not to exceed $2,500,000;

(c) Investments (i) by Holdings or any Restricted Subsidiary in any Loan Party
(excluding any new Restricted Subsidiary that becomes a Loan Party pursuant to
such Investment), (ii) by any Restricted Subsidiary that is not a Loan Party in
any other Restricted Subsidiary that is also not a Loan Party, (iii) by Holdings
or any Restricted Subsidiary (A) in any Restricted Subsidiary; provided that the
aggregate amount of such Investments made by Loan Parties after the Effective
Date in Restricted Subsidiaries that are not Loan Parties in reliance on this
clause (iii)(A) (together with the amount of Investments made in Restricted
Subsidiaries that are not Loan Parties pursuant to Section 6.04(h)) shall not
exceed the Non-Loan Party Investment Amount at the time of any such Investment,
(B) in any Restricted Subsidiary that is not a Loan Party, constituting an
exchange of Equity Interests of such Subsidiary for Indebtedness of such
Restricted Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Restricted Subsidiaries that are not Loan Parties owing
to any Loan Party, (iv) by Holdings or any Restricted Subsidiary in Restricted
Subsidiaries that are not Loan Parties so long as such Investment is part of a
series of simultaneous Investments that result in the proceeds of the initial
Investment being invested in one or more Loan Parties and (v) by Holdings or any
Restricted Subsidiary in any Restricted Subsidiary that is not a Loan Party,
consisting of the contribution of Equity Interests of any other Restricted
Subsidiary that is not a Loan Party so long as the Equity Interests of the
transferee Restricted Subsidiary are pledged to secure the Secured Obligations;

(d) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business;

 

-116-



--------------------------------------------------------------------------------

(e) Investments (i) existing or contemplated on the Effective Date and set forth
on Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Effective Date by
Holdings or any Restricted Subsidiary in Holdings or any Restricted Subsidiary
and any modification, renewal or extension thereof; provided that the amount of
the original Investment is not increased except by the terms of such Investment
to the extent as set forth on Schedule 6.04(e) or as otherwise permitted by this
Section 6.04;

(f) Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Permitted Acquisitions; provided that the aggregate amount of consideration
paid or provided by the Borrower or any other Loan Party after the Effective
Date in reliance on this Section 6.04(h) (together with any Investments made in
Subsidiaries that are not Loan Parties pursuant to Section 6.04(c)(iii)(A)) for
Permitted Acquisitions (including the aggregate principal amount of all
Indebtedness assumed in connection with Permitted Acquisitions) for any
Restricted Subsidiary that shall not be or, after giving effect to such
Permitted Acquisition, shall not become a Loan Party, shall not exceed the
Non-Loan Party Investment Amount at such time;

(i) the Transactions;

(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l) [Reserved];

(m) so long as immediately after giving effect to any such Investment no Event
of Default has occurred and is continuing, other Investments and other
acquisitions; provided that at the time any such Investment or other acquisition
is made, the aggregate outstanding amount of all Investments made in reliance on
this clause (m) (including all such Investments deemed to be made pursuant to
clause (d) of the definition of “Non-Loan Party Investment Amount”), together
with the aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed (w) $25,000,000 plus (x) so long as the Borrower
shall be in Pro Forma Compliance with the Financial Performance Covenant as of
the end of the most recent Test Period, the amount of Cumulative Excess Cash
Flow that is Not Otherwise Applied plus (y) the aggregate amount of the Net
Proceeds of the issuance of, or contribution of cash in respect of existing
Qualified Equity Interests, in each case after the Effective Date (other than
any such issuance or contribution made pursuant to Section 7.02), that is Not
Otherwise Applied;

 

-117-



--------------------------------------------------------------------------------

(n) advances of payroll payments to employees in the ordinary course
of business;

(o) Investments and other acquisitions to the extent that payment for such
Investments is made solely with Qualified Equity Interests (excluding Cure
Amounts) of Holdings;

(p) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section 6.04
and Section 6.03 after the Effective Date or that otherwise becomes a Subsidiary
(provided that if such Investment is made under Section 6.04(h), existing
Investments in subsidiaries of such Subsidiary or Person shall comply with the
requirements of Section 6.04(h) or 6.04(m) or any other paragraph of this
Section 6.04) to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(q) receivables owing to Holdings or any Restricted Subsidiary, if created or
acquired in the ordinary course of business;

(r) non-cash Investments in connection with tax planning and reorganization
activities; provided that, in the reasonable judgment of the Administrative
Agent (following consultation with the Borrower), after giving effect to any
such activities, the security interests of the Lenders in the Collateral, taken
as a whole, would not be materially impaired; and

(s) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business.

SECTION 6.05 Asset Sales. Holdings and the Borrower will not, and will not
permit any Restricted Subsidiary to, (i) sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it or (ii) permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than issuing directors’ qualifying shares, nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to Holdings or a
Restricted Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings and
its Restricted Subsidiaries;

(b) Dispositions of inventory and other assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to Holdings or a Restricted Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then (i) the
transferee must be a Loan Party, (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in a Restricted Subsidiary that
is not a Loan Party in accordance with Section 6.04 or (iii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
such Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

-118-



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

(f) Dispositions pursuant to sale-leaseback transactions permitted by
Section 6.06 of property acquired by Holdings or any of its Restricted
Subsidiaries after the Effective Date;

(g) Dispositions of Permitted Investments;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings and
its Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(k) Dispositions of property to Persons other than Holdings and its Restricted
Subsidiaries (including the sale or issuance of Equity Interests of a Restricted
Subsidiary) not otherwise permitted under this Section 6.05; provided that
(i) no Default shall exist at the time of, or would result from, such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default existed or would have resulted
from such Disposition) and (ii) with respect to any Disposition pursuant to this
clause (k) for a purchase price in excess of $2,500,000, Holdings or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Permitted Investments; provided, however, that for the
purposes of this clause (ii), (A) any liabilities (as shown on the most recent
balance sheet of Holdings provided hereunder or in the footnotes thereto) of
Holdings or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings and all of the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, shall be deemed to be cash,
(B) any securities received by Holdings or such Restricted Subsidiary from such
transferee that are converted by Holdings or such Restricted Subsidiary into
cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of the applicable
Disposition, shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by Holdings or such Restricted Subsidiary in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (k)
that is at that time outstanding, not in excess of $5,000,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash; and

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(m) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;

 

-119-



--------------------------------------------------------------------------------

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e) and except for Dispositions by a Loan Party
to another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

SECTION 6.06 Sale and Leaseback Transactions. Holdings and the Borrower will
not, and will not permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by Holdings or any Restricted Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 270 days after Holdings or such Restricted
Subsidiary, as applicable, acquires or completes the construction of such fixed
or capital asset; provided that, if such sale and leaseback results in a Capital
Lease Obligation, such Capital Lease Obligation is permitted by Section 6.01 and
any Lien made the subject of such Capital Lease Obligation is permitted by
Section 6.02.

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except:

(i) each Restricted Subsidiary may make Restricted Payments to Holdings or to
any Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Holdings or any of its Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(ii) Holdings and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; provided that in the case of any such Restricted Payment by a Restricted
Subsidiary that is not a Wholly Owned Subsidiary of Holdings, such Restricted
Payment is made to Holdings, any Restricted Subsidiary and to each other owner
of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests;

(iii) [Reserved];

(iv) repurchases of Equity Interests in Holdings or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price or withholding taxes payable
in connection with the exercise of such options or warrants;

(v) Restricted Payments by Holdings to redeem, acquire, retire, repurchase or
settle its Equity Interests (or any options or warrants or stock appreciation
rights issued with respect to any of such Equity Interests) or to service
Indebtedness incurred by Holdings to finance the redemption, acquisition,
retirement, repurchase or settlement of such Equity Interests held by current or
former officers, managers, consultants, directors and employees (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of Holdings and the Restricted Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements or equity holders’

 

-120-



--------------------------------------------------------------------------------

agreement in an aggregate amount after the Effective Date not to exceed
$2,500,000 in any calendar year with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $5,000,000 in
any calendar year (without giving effect to the following proviso); provided
that such amount in any calendar year may be increased by an amount not to
exceed the cash proceeds of key man life insurance policies received by Holdings
or its Restricted Subsidiaries;

(vi) [Reserved];

(vii) [Reserved];

(viii) in addition to the foregoing Restricted Payments and so long as (A) no
Event of Default shall have occurred and be continuing or would result therefrom
and (B) solely with respect to Restricted Payments made with the proceeds of
Cumulative Excess Cash Flow under clause (x) below, (i) the Borrower shall be in
Pro Forma Compliance with the Financial Performance Covenant as of the end of
the most recent Test Period and (ii) the Senior Secured Net Leverage Ratio shall
be equal to or less than 2.50 to 1.00 on a Pro Forma Basis as of the end of the
most recent Test Period, then Holdings may make additional Restricted Payments
in an aggregate amount, together with the aggregate amount of prepayments,
redemptions, purchases, defeasances and other payments in respect of
Subordinated Indebtedness made pursuant to Section 6.07(b)(iv), not to exceed
(x) the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied plus
(y) the aggregate amount of the Net Proceeds of any issuance of, or contribution
in respect of existing, Qualified Equity Interests, in each case after the
Effective Date (other than any such issuance or contribution made pursuant to
Section 7.02), that is Not Otherwise Applied; and

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions at least as advantageous to
the Lenders in all respects material to their interests as those contained in
the Equity Interests redeemed thereby.

(b) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Subordinated Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Subordinated Indebtedness, or any other payment (including any payment under any
Swap Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Subordinated Indebtedness to Equity Interests (other
than Disqualified Equity Interests) of Holdings; and

(iv) so long as (A) no Event of Default shall have occurred and be continuing or
would result therefrom and (B) solely with respect to Restricted Payments made
with the proceeds of Cumulative Excess Cash Flow under clause (x) below, (i) the
Borrower shall be in Pro Forma

 

-121-



--------------------------------------------------------------------------------

Compliance with the Financial Performance Covenant as of the end of the most
recent Test Period and (ii) the Senior Secured Net Leverage Ratio shall be equal
to or less than 2.50 to 1.00 on a Pro Forma Basis as of the end of the most
recent Test Period, prepayments, redemptions, purchases, defeasances and other
payments in respect of Subordinated Indebtedness prior to their scheduled
maturity in an aggregate amount, together with the aggregate amount of
Restricted Payments made pursuant to Section 6.07(a)(viii) not to exceed the sum
of (x) the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied
plus (y) the aggregate amount of the Net Proceeds of any issuance of, or
contribution in respect of existing, Qualified Equity Interests, in each case
after the Effective Date (other than any such issuance or contribution made
pursuant to Section 7.02), that is Not Otherwise Applied.

SECTION 6.08 Transactions with Affiliates. Holdings and the Borrower will not,
and will not permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (i) transactions with Holdings or any Restricted
Subsidiary, (ii) on terms substantially as favorable to Holdings or such
Restricted Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(iii) the payment of fees and expenses related to the Transactions, (iv) the
payment of indemnities and reasonable expenses of the Sponsor, (v) issuances of
Equity Interests of Holdings to the extent otherwise permitted by this
Agreement, (vi) employment and severance arrangements between Holdings and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or otherwise in connection with the Transactions
(including loans and advances pursuant to Sections 6.04(b) and 6.04(n),
(vii) payments by Holdings and its Restricted Subsidiaries pursuant to tax
sharing agreements among Holdings and its Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of Holdings and
its Restricted Subsidiaries, to the extent payments are permitted by
Section 6.07, (viii) the payment of customary fees and reasonable out-of-pocket
costs to, and indemnities provided on behalf of, directors, officers and
employees of Holdings and its Restricted Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of Holdings
and its Restricted Subsidiaries, (ix) transactions pursuant to permitted
agreements in existence or contemplated on the Effective Date and set forth on
Schedule 6.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (x) Restricted Payments
permitted under Section 6.07 and (xi) customary payments by the Borrower and any
Restricted Subsidiaries to the Sponsor made for any financial advisory,
consulting, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), which payments are approved by the majority of the members of the
board of directors or a majority of the disinterested members of the board of
directors of Holdings in good faith.

SECTION 6.09 Restrictive Agreements. Holdings and the Borrower will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets to secure the Secured Obligations or (b) the ability of any Restricted
Subsidiary that is not a Loan Party to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
any Restricted Subsidiary or to Guarantee Indebtedness of any Restricted
Subsidiary; provided that the foregoing clauses (a) and (b) shall not apply to
any such restrictions that (i)(x) exist on the Effective Date and (to the extent
not otherwise permitted by this Section 6.09) are listed on Schedule 6.09 and
(y) any renewal or extension of a restriction permitted by clause (i)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, (ii)(x) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such restrictions were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary and (y) any
renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or

 

-122-



--------------------------------------------------------------------------------

extension does not expand the scope of such restrictions, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 6.01, (iv) are customary restrictions that arise in
connection with any Disposition permitted by Section 6.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.04, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01 but solely to the extent any negative pledge
relates to the property financed by or securing such Indebtedness (and excluding
in any event any Indebtedness constituting any Subordinated Indebtedness),
(vii) are imposed by Requirements of Law, (viii) are customary restrictions
contained in leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (ix) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 6.01(a)(v) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(x) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings or any Restricted Subsidiary,
(xi) are customary provisions restricting assignment of any license, lease or
other agreement, (xii) are restrictions on cash (or Permitted Investments) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Encumbrances on such
cash or Permitted Investments or deposits), (xiii) are customary net worth
provisions contained in real property leases or licenses of intellectual
property entered into by Holdings or any Restricted Subsidiary, so long as
Holdings has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrower and its
subsidiaries to meet their ongoing obligation or (xiv) arise under any
documentation evidencing or governing the terms of any Additional Notes.

SECTION 6.10 Amendment of Subordinated Indebtedness. Holdings and the Borrower
will not, and will not permit any Restricted Subsidiary to, amend, modify,
waive, terminate or release the documentation governing any other Subordinated
Indebtedness, in each case if the effect of such amendment, modification,
waiver, termination or release is materially adverse to the Lenders (as
reasonably determined by the Administrative Agent).

SECTION 6.11 Total Net Leverage Ratio. Holdings and the Borrower will not permit
the Total Net Leverage Ratio for the Test Period ending on any of the dates set
forth below to exceed the ratio set forth below opposite such date:

 

Test Period

  

Maximum Total Net Leverage Ratio

December 31, 2012

   4.75:1.0

March 31, 2013

   4.75:1.0

June 30, 2013

   4.75:1.0

September 30, 2013

   4.50:1.0

December 31, 2013

   4.50:1.0

March 31, 2014

   4.25:1.0

June 30, 2014

   4.25:1.0

September 30, 2014

   4.00:1.0

December 31, 2014

   3.75:1.0

March 31, 2015

   3.75:1.0

June 30, 2015

   3.75:1.0

 

-123-



--------------------------------------------------------------------------------

September 30, 2015

   3.75:1.0

December 31, 2015

   3.00:1.0

March 31, 2016

   3.00:1.0

June 30, 2016

   3.00:1.0

September 30, 2016

   3.00:1.0

December 31, 2016 and each Test Period ending thereafter

   2.50:1.0

SECTION 6.12 Interest Coverage Ratio. Holdings and the Borrower will not permit
the Interest Coverage Ratio for any Test Period, commencing with the Test Period
ending December 31, 2012, to be less than 4.0:1.0.

SECTION 6.13 Capital Expenditures. Holdings and the Borrower will not permit the
aggregate amount of Capital Expenditures made by Holdings and its Restricted
Subsidiaries to exceed in any fiscal year the amount (such yearly amount, the
“Base Amount”) equal to the greater of (a) the amount set forth in the table
below opposite such fiscal year and (b) 10% of the consolidated revenues of
Holdings and its Restricted Subsidiaries for such fiscal year:

 

Fiscal Year Ending

   Maximum Capital Expenditures  

December 31, 2013

   $ 31,000,000   

December 31, 2014

   $ 34,000,000   

December 31, 2015

   $ 36,000,000   

December 31, 2016

   $ 38,000,000   

December 31, 2017

   $ 41,000,000   

provided that for any period set forth above, (i) the Base Amount set forth
above may be increased by a maximum of 100% of the Base Amount for any such
period by carrying over to any such period any portion of the Base Amount
(without giving effect to any increase) not spent in the immediately preceding
period (the “CapEx Carryforward Amount”), (ii) the Base Amount set forth above
may be increased by a maximum of 25% of the Base Amount for the immediately
succeeding fiscal year (provided that the Base Amount for such succeeding fiscal
year is correspondingly decreased), but only to the extent Holdings elects in
writing to add all or any portion of such amount to the Base Amount for the
applicable fiscal year (it being understood that the amount so added may be
elected and subsequently modified at any time by Holdings in its sole
discretion), (iii) additional capital expenditures may be made in any period set
forth above from all or any portion of (1) the Net Proceeds to Holdings of any
issuance of, or contribution of cash in respect of Qualified Equity Interests,
in each case after the Effective Date (other than any such issuance or
contribution made pursuant to Section 7.02), that are Not Otherwise Applied and
(2) the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied, but
only to the extent Holdings elects in writing to add all or any portion of such
amounts to the Base Amount for the applicable Fiscal Year (it being understood
that the amount so added may be elected and subsequently modified at any time by
Holdings in its sole discretion) and (iv) that Capital Expenditures in any
period shall be deemed first made from the Base Amount applicable to such period
prior to the application of any increase pursuant to the foregoing. With respect
to any fiscal year of Holdings during which a Permitted Acquisition is
consummated and for

 

-124-



--------------------------------------------------------------------------------

each fiscal year of Holdings subsequent thereto, the Base Amount applicable to
such fiscal year shall be increased by an amount equal to 15% of the net revenue
of the acquired entity for the most recent fiscal year of such entity ended
prior to the date of such Permitted Acquisition (as set forth in the audited
financial statements of such entity for such period or, if such audited
financial statements are not available, as set forth in the most recent
financial statements of such entity delivered to Holdings by such entity or the
seller thereof in connection with such Permitted Acquisition) (the amount of
such increase, the “Acquired Base Amount”); provided, further, that, with
respect to the fiscal year of Holdings during which any such Permitted
Acquisition occurs, the Base Amount applicable to such fiscal year shall be
increased by an amount equal to the product of (x) the Acquired Base Amount and
(y) a fraction, the numerator of which is the number of days remaining in such
fiscal year of Holdings and the denominator of which is 365. Notwithstanding
anything set forth in this Section, expenditures in connection with the build
out of the manufacturing facility located in Montbonnot, France will not
constitute Capital Expenditures for the purposes of this Section 6.13.

SECTION 6.14 Changes in Fiscal Periods. Holdings and the Borrower will not make
any change in fiscal year; provided, however, that Holdings and/or the Borrower
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement in the currency
required hereunder when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document in the currency required hereunder when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings or any of its Restricted Subsidiaries in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02, 5.04
(with respect to the existence of Holdings or any of its Restricted
Subsidiaries), 5.10 or in Article VI (other than Section 6.08) and, in the case
of any Event of Default under the Financial Performance Covenant, such failure
shall not have been remedied pursuant to Section 7.02 on or prior to the Cure
Expiration Date;

 

-125-



--------------------------------------------------------------------------------

(e) Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) Holdings or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization,
examinership, receivership, administration or other relief, in respect of
Holdings, the Borrower or any Material Subsidiary or its debts, or of a material
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, examiner, sequestrator, conservator,
administrator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, court
protection, reorganization, examinership, receivership, administration or other
relief, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership, receivership, administration or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, examiner, custodian, sequestrator, conservator, administrator
or similar official for Holdings, the Borrower or any Material Subsidiary or for
a material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) file a
notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or (vi) make a general assignment for the benefit of
creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against Holdings or any of its Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
Holdings and its Restricted Subsidiaries, taken as a whole, to enforce any such
judgment;

 

-126-



--------------------------------------------------------------------------------

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party in an aggregate amount that could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) as a result of
acts or omissions of the Administrative Agent or any Lender;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by any Loan Party pursuant
to the Guarantee Agreement (or any other guaranty agreement executed by an
Additional Foreign Loan Party pursuant to the “Collateral and Guaranty
Requirements”) shall cease to be in full force and effect (in each case, other
than in accordance with the terms of the Loan Documents); or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in paragraph (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

SECTION 7.02 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that Holdings and the Restricted Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of Holdings, at any time after the end of such fiscal quarter
until the expiration of the 10th calendar day subsequent to the earlier of
(i) the date on which a Compliance Certificate with respect to such fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter)

 

-127-



--------------------------------------------------------------------------------

is delivered in accordance with Section 5.01(d) and (ii) the date on which the
financial statements with respect to such fiscal quarter (or the fiscal year
ended on the last day of such fiscal quarter) are required to be delivered
pursuant to Section 5.01(a) or (b), as applicable (such date, the “Cure
Expiration Date”), Holdings shall have the right to issue Qualified Equity
Interests for cash or otherwise receive cash contributions to the capital of
Holdings as cash common equity or other Qualified Equity Interests (which
Holdings shall contribute through its Subsidiaries of which the Borrower is a
Subsidiary to the Borrower as cash common equity) (collectively, the “Cure
Right”), and upon the receipt by the Borrower of the Net Proceeds of such
issuance that are Not Otherwise Applied (the “Cure Amount”) pursuant to the
exercise by Holdings of such Cure Right the Financial Performance Covenant shall
be recalculated giving effect to the following pro forma adjustment:

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of Holdings and
its Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), Holdings and its Restricted Subsidiaries shall then be in compliance with
the requirements of the Financial Performance Covenant, Holdings and its
Restricted Subsidiaries shall be deemed to have satisfied the requirements of
the Financial Performance Covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement;

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than four times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount. Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for all other purposes such as for purposes of determining
the Applicable Rate, for purposes of determining Pro Forma Compliance in
connection with any transaction and for purposes of determining any available
basket under Article VI of this Agreement.

ARTICLE VIII

ADMINISTRATIVE AGENT

SECTION 8.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes

 

-128-



--------------------------------------------------------------------------------

the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

(c) Each Lender (i) appoints the Administrative Agent to act as agent
(mandataire) pursuant to article 1984 of the French Code Civil for the purpose
of executing any Security Documents governed by French law (together, the
“French Security Documents”) in its name, (ii) confirms its approval of the
French Security Documents creating or expressed to create a Lien benefiting to
it and any Lien created or to be created pursuant thereto and, (iii) irrevocably
authorises, empowers and directs the Administrative Agent (by itself or by such
person(s) as it may nominate) on its behalf, to perform the duties and to
exercise the rights, powers and discretions that are specifically delegated to
it under or in connection with the French Security Documents, to take any action
and exercise any right, power, authorities and discretion upon the terms and
conditions set out in this Agreement under or in connection with the French
Security Documents, in each case together with any other rights, powers and
discretions which are incidental thereto, it being understood that each
beneficiary of the French Security Documents (other than the Administrative
Agent) shall issue special powers of attorneys in all cases where the exercise
of powers granted under this Agreement requires the issuance of any such special
powers of attorney, and the Administrative Agent accepts such appointment, it
being agreed that the provisions of this paragraph (c) are governed by the laws
of France.

(d) In connection with any Security Document entered into or to be entered into
by any Loan Party, each Lender and the Issuing Bank hereby irrevocably
authorizes the Administrative Agent to enter into “parallel debt” arrangements,
whereby (i) Holdings or any such Loan Party may enter into direct obligations
with the Administrative Agent in an amount equal to the corresponding
obligations of such Loan Party to the Lenders and the Issuing Bank, (ii) such
direct obligations and corresponding obligations shall decreased ratably to the
extent either obligation is irrevocably paid or discharged and (iii) the
Administrative Agent acts in its own name as a creditor of such Loan Party under
such arrangements and not as a trustee or agent for the Lenders or the Issuing
Bank; provided, all monies received or recovered by the Administrative Agent
pursuant to such arrangements or from or by the enforcement of any security
granted to secure the parallel debt, shall be applied in accordance with the
Loan Documents.

 

-129-



--------------------------------------------------------------------------------

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder and under the other Loan Documents shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment; provided
that the Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the

 

-130-



--------------------------------------------------------------------------------

sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed) (provided that
no consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing), to appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed) (provided that
no consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing), appoint a
successor. If no such successor shall have been so appointed by the Required

 

-131-



--------------------------------------------------------------------------------

Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LC Exposure with respect thereto, including the right to
require the Lenders to make ABR Revolving Loans or fund risk participations in
LC Disbursements pursuant to Section 2.05(c). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Revolving Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04. Upon the appointment by
the Borrower of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as applicable, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and

 

-132-



--------------------------------------------------------------------------------

the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners, the
Documentation Agents or the Syndication Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit outstandings and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

-133-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.17 and without
limiting any obligation of the Borrower to do so pursuant to such Sections)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article VIII. The agreements in this Article VIII shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other obligations. For the
avoidance of doubt, the term “Lender” in this Article VIII shall include any
Issuing Bank and Swingline Lender.

Each of the Lenders and the Issuing Bank hereby agrees that after the exercise
of remedies provided for in Section 7.01 (or after the Loans have automatically
become immediately due and payable as set forth in Section 7.01), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent first to the payment of all Secured Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such and second as set forth herein or
such other Loan Documents as applicable.

SECTION 8.11 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable

 

-134-



--------------------------------------------------------------------------------

withholding tax. Without limiting or expanding the provisions of Section 2.17,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. For the avoidance of
doubt, for purposes of this Section 8.11, the term “Lender” shall include any
Issuing Bank and the Swingline Lender. The agreements in this paragraph shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all other obligations under any Loan Document.

SECTION 8.12 Foreign Collateral Matters.

(a) Without prejudice to any clauses relating to the ranking, the priority or
the application of recoveries, upon incurrence of any additional commitments/new
debt financing being confirmed at any time after the date hereof, the relevant
Loan Parties may grant to the relevant Lenders a Second Ranking Lien.

(b) The First Ranking Lien Beneficiaries agree that a Second Ranking Lien may be
created in order to secure additional commitments/new debt financing being
confirmed at any time after the date hereof.

(c) The Parties expressly agree that the Lenders which are beneficiaries of any
Second Ranking Lien will receive the proceeds of enforcement of any Lien created
pursuant to the Security Documents in accordance with Section 4.02 of the
Collateral Agreement (Application of Proceeds) regardless of the ranking of the
security stated in the Security Document creating the Second Ranking Lien.

(d) The First Ranking Lien Beneficiaries acknowledge and agree that (to the
extent required to create or permit to subsist such Second Ranking Lien under
French law) they will hold assets which are subject to Second Ranking Lien as
tiers convenu (where applicable for the relevant Lien) for the beneficiaries of
such Second Ranking Lien. As such they shall: (i) exercise their rights as tiers
convenu in any manner directed by the Administrative Agent; and (ii) incur no
liability whatsoever to any beneficiary of the Second Ranking Lien in acting as
tiers convenu.

(e) For the avoidance of doubt, nothing in this Section 8.12 (Foreign Collateral
Matters) shall restrict the First Ranking Lien Beneficiaries’ rights to enforce
and/or to release the First Ranking Lien in accordance with this Agreement.

(f) Each of the beneficiaries agrees not to take any action to challenge the
validity or enforceability of the Second Ranking Lien by reason of it being
expressed to be second ranking (or any other lower ranking).

 

-135-



--------------------------------------------------------------------------------

(g) Any Second Ranking Lien will provide that each of the beneficiaries of any
such Second Ranking Lien agree not to take any action to challenge the validity
or enforceability of any other Second Ranking Lien or any Prior Ranking Lien.

(h) Any decision to enforce any Lien shall be taken in accordance with the
provisions of this Agreement regardless of the ranking of the relevant Lien and
unless decided otherwise any decision to enforce the First Ranking Lien shall
entail enforcement of all relevant Second Ranking Lien. Any proceeds of
enforcement of the First Ranking Lien and Second Ranking Lien shall be paid over
immediately to the Administrative Agent for application under Section 4.02 of
the Collateral Agreement (Application of Proceeds).

(i) Any Second Ranking Lien will provide that the beneficiaries of such Second
Ranking Lien shall not have any independent right to instruct the Administrative
Agent to take any enforcement so long as the Prior Ranking Lien is still
existing.

(j) Any Second Ranking Lien will provide that the Prior Ranking Lien
Beneficiaries shall incur no liability to the beneficiaries of the Second
Ranking Lien for the manner of exercise or any non-exercise of their rights,
remedies, powers, authority or discretions under the Prior Ranking Lien or for
any waivers, consents or releases.

(k) For purposes of this Section 8.12, “First Ranking Lien” means any Lien
granted by the Loan Parties, other than the Second Ranking Security to secure
the Secured Obligations. “First Ranking Lien Beneficiaries” means the
beneficiaries of any First Ranking Lien. “Prior Ranking Lien” means, in respect
of any Second Ranking Lien in any Collateral, any Lien which ranks ahead of such
Second Ranking Lien in such Collateral. “Second Ranking Lien” means any Lien
over Collateral which is expressed to be second ranking (or any other lower
ranking, such ranking to be determined on the basis of the chronological order
in which such Lien is granted) and granted by a Loan Party to secure any
additional commitments/new debt financing being confirmed at any time after the
date hereof over any Collateral subject to a Prior Ranking Lien in accordance
with Section 8.12 (Foreign Collateral Matters).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent or Bank of America in
its capacity as Issuing Bank or Swingline Lender, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 9.01;
and

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Holdings
and the Borrower).

 

-136-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Holdings’, the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender, the Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lender may change its address,
electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto. Each
other Lender may change its address, fax or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

 

-137-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Bank, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower or Holdings in any case
shall entitle the Borrower or Holdings to any other or further notice or demand
in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Revolving
Facility Amendment or Incremental Term Facility Amendment, neither this
Agreement, any Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders (and, if the Lender acting as Administrative Agent does not
execute such agreement or agreements, such agreement or agreements shall have
been delivered to the Administrative Agent) or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that any change to the definition of Total Net Leverage Ratio or in
the component definitions thereof shall not constitute a reduction of interest
or fees), provided that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay default interest
pursuant to Section 2.13(c), (iii) postpone the maturity of any Loan, or the
date of any

 

-138-



--------------------------------------------------------------------------------

scheduled amortization payment of the principal amount of any Term Loan under
Section 2.10, or the reimbursement date with respect to any LC Disbursement, or
any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of the Lenders holding a Majority in Interest of the
outstanding Loans and unused Commitments of each adversely affected Class,
(v) change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby, (vi) change the percentage
set forth in the definition of “Required Lenders”, “Required Revolving Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be), (vii) release all or substantially all the value of the Guarantees
under the Guarantee Agreement (except as expressly provided in the Guarantee
Agreement) without the written consent of each Lender, (viii) release all or
substantially all the Collateral from the Liens of the Security Documents
(except as expressly provided in the Security Documents), without the written
consent of each Lender, (ix) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders holding a Majority in
Interest of the outstanding Loans and unused Commitments of each affected Class,
(x) change the rights of the Term Lenders to decline mandatory prepayments as
provided in Section 2.11, without the written consent of a Majority in Interest
of the Term Lenders or Additional Lenders of such Class, as applicable, or
(xi) require any Revolving Lender to fund Revolving Borrowings in a currency
other than dollars, Euro, Sterling and Yen without the written consent of such
Revolving Lender; provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, and (B) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by Holdings, the Borrower and
the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment. Notwithstanding the foregoing,
(a) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, Holdings and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion and (b) guarantees, collateral security documents and related
documents executed by Foreign Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (xi) of paragraph (b) of
this Section, the

 

-139-



--------------------------------------------------------------------------------

consent of a Majority in Interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Principal Issuing Bank and Swingline Lender), which consent shall
not unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)(i)) from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) unless waived, the Borrower or such
Eligible Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(e) In the event that S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Lender, downgrade the long-term certificate deposit ratings of such Lender, and
the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)), then each Principal Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace such Lender with an
Eligible Assignee (in accordance with and subject to the restrictions contained
in paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations under this
Agreement to such Eligible Assignee; provided, however, that (i) no such
assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) the Principal Issuing Bank,
the Administrative Agent and such Eligible Assignee shall have received the
prior written consent of the Borrower to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent shall not unreasonably be withheld and (iv) the
Borrower or such Eligible Assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

 

-140-



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law shall be commenced by or against the Borrower or any other Loan Party at a
time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Secured Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Secured Obligations held by Lenders that are not Affiliates
of the Borrower.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), including the
reasonable fees, charges and disbursements of Moore & Van Allen, PLLC and to the
extent reasonably determined by the Administrative Agent to be necessary, one
local counsel in each applicable jurisdiction (exclusive of any reasonably
necessary special counsel) and, in the case of an actual or reasonably perceived
conflict of interest, one additional counsel per affected party, in each case
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, each
Issuing Bank or any Lender, including the fees, charges and disbursements of
counsel for the Administrative Agent, the Issuing Banks and the Lenders, in
connection with the enforcement or protection of any rights or remedies (A) in
connection with the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws), including its rights under this Section or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and such local counsel (exclusive
of any reasonably necessary special counsel) as may reasonably be deemed
necessary by the Administrative Agent in each relevant jurisdiction and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, each Documentation Agent, the Syndication Agent, each Joint Lead
Arranger, each Joint Bookrunner and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including reasonable and documented or invoiced out-of-pocket
fees and expenses of any counsel for any Indemnitee), incurred by or asserted
against any Indemnitee by any third party or by Holdings or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any Loan Document or any other agreement or
instrument contemplated hereby or

 

-141-



--------------------------------------------------------------------------------

thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by Holdings or any
Subsidiary, or any other Environmental Liability related in any way to Holdings
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Holdings or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (y) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by (1) Holdings, the Borrower or any
Subsidiary or (2) any of the Administrative Agent, Joint Lead Arrangers and
Joint Bookrunners in its capacity as such.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Lender or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Lender or such Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee (i) for
any direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted from
the gross negligence or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

 

-142-



--------------------------------------------------------------------------------

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to assignments to (x) competitors of the
Borrower or (y) any Person if the Borrower would be required to pay Mandatory
Costs to such Person) not to be unreasonably withheld or delayed) of (A) the
Borrower; provided that no consent of the Borrower shall be required for an
assignment (w) by a Term Lender to any Lender or an Affiliate of any Lender,
(x) by a Term Lender to an Approved Fund, (y) by the Lenders that are the
Administrative Agent, Syndication Agent and Documentation Agents during the
primary syndication of the Loans and Commitments (which for the avoidance of
doubt shall end no later than 60 days after the Effective Date) or (z) if an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, unless, in the case of clause (z) only, such assignment is to a
Person identified in writing to the Administrative Agent prior to the Effective
Date (the Administrative Agent shall provide a list of all such Persons
identified by the Borrower to each Lender upon request); provided further that
no assignee contemplated by the immediately preceding proviso shall be entitled
to receive any greater payment under Section 2.15 or Section 2.17 than the
applicable assignor would have been entitled to receive with respect to the
assignment made to such assignee, unless the assignment to such assignee is made
with the Borrower’s prior written consent; provided further that the Borrower
shall have the right to withhold its consent to any assignment if in order for
such assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority, (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to (x) a
Lender, an Affiliate of a Lender or an Approved Fund or (y) an Affiliated
Lender, the Borrower or any of its Subsidiaries and (C) solely in the case of
Revolving Loans and Revolving Commitments, each Principal Issuing Bank and the
Swingline Lender; provided that, for the avoidance of doubt, no consent of any
Issuing Bank or the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan or Term Commitment. Notwithstanding anything in
this Section 9.04 to the contrary, if the Borrower has not given the
Administrative Agent written notice of its objection to an assignment within ten
(10) days after written notice of such assignment, the Borrower shall be deemed
to have consented to such assignment. For the avoidance of doubt, the parties
hereto agree that any transfer effected in accordance with this Section shall
constitute a novation within the meaning of Articles 1271 et seq. of the French
Code civil, provided that, notwithstanding any such novation, all the rights
(including in relation to Security) of the holders of the Secured Obligations
against the Loan Parties shall be maintained.

 

-143-



--------------------------------------------------------------------------------

(i) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $1,000,000 (and integral multiples thereof) or, in the case of a Term Loan,
$1,000,000 (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing, (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Assumption, and, in each case, together (unless waived or
reduced by the Administrative Agent) with a processing and recordation fee of
$3,500; provided that the Administrative Agent, in its sole discretion, may
elect to waive or reduce such processing and recordation fee; provided further
that assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.17(e) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also the Swingline Lender or an Issuing
Bank may be made unless (1) the assignee shall be or become a Swingline Lender
and/or an Issuing Bank, as applicable, and assume a ratable portion of the
rights and obligations of such assignor in its capacity as Swingline Lender and
Issuing Bank, or (2) the assignor agrees, in its discretion, to retain all of
its rights with respect to and obligations to make or issue Swingline Loans and
Letters of Credit, as applicable, hereunder in which case the Applicable
Fronting Exposure of such assignor may exceed such assignor’s Revolving
Commitment for purposes of Sections 2.04(a) and 2.05(b) by an amount not to
exceed the difference between the assignor’s Revolving Commitment prior to such
assignment and the assignor’s Revolving Commitment following such assignment;
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing.

(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iii)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the

 

-144-



--------------------------------------------------------------------------------

benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

(iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(v) The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other Persons other than a natural person, a Defaulting Lender,
Holdings or any of its subsidiaries (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.

 

-145-



--------------------------------------------------------------------------------

Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the obligations and limitations of such Sections, including
Section 2.17(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

(i) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”), provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

-146-



--------------------------------------------------------------------------------

(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to an Affiliated Lender subject to the
following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;

(ii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(f), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders that are not Affiliated Lenders,
Affiliated Lenders will be deemed to have voted in respect to its Loans in the
same proportion as the Lenders that are not Affiliated Lenders voting on such
matter; and each Affiliated Lender hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to the U.S.
Bankruptcy Code is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided that
subject to clause (g) below, Affiliated Debt Funds will not be subject to such
voting limitations and will be entitled to vote as any other Lender;

(iii) Affiliated Lenders may not purchase Revolving Loans by assignment,
including pursuant to this Section 9.04; and

(iv) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 20% of the principal amount of
all Term Loans outstanding at the time of such purchase.

(g) Notwithstanding anything in Section 9.02 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, in each case,
(x) all Term Loans held by any Affiliated Lenders that are not Affiliated Debt
Funds shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders have taken any actions and (y) all Term Loans,
Revolving Commitments and Revolving Exposure held by Affiliated Debt Funds may
not account for more than 50% of the Term Loans, Revolving Commitments and
Revolving Exposure of consenting Lenders included in determining whether the
Required Lenders have consented to any action (or inaction) pursuant to
Section 9.02.

(h) Any Lender may, at any time, assign all or a portion of its Term Loans (but
not Revolving Loans) to the Borrower or any of its Subsidiaries, provided that
(i) the Borrower shall not make any Borrowing of Revolving Loans to fund such
assignment, (ii) any Term Loans that are so assigned will be automatically and
irrevocably cancelled and the aggregate principal amount of the tranches and
installments of the relevant Term Loans then outstanding shall be reduced by an
amount equal to the principal amount of such Term Loans and (iii) the aggregate
principal amount of all such assignments shall not exceed $25,000,000.

 

-147-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as Issuing Bank or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Issuing
Bank or Swingline Lender, as the case may be. If Bank of America resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all LC
Disbursements with respect thereto (including the right to require the Lenders
to make ABR Revolving Loans or fund risk participations in unreimbursed LC
Disbursements pursuant to Section 2.05). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make ABR Revolving Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04. Upon the appointment of a successor Issuing Bank
and/or Swingline Lender, (1) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as the case may be, and (2) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(j) In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender, nor shall
the Administrative Agent be obligated to monitor the number of Affiliated
Lenders or the aggregate amount of Term Loans or term loans advanced under a
Term Commitment Increase held by Affiliated Lenders.

(k) Upon request by the Administrative Agent, the Borrower shall confirm in
writing to the Administrative Agent which Lenders holding Term Loans or term
loans advanced under a Term Commitment Increase at such time as set forth on a
list provided by the Administrative Agent are Affiliated Lenders.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and all other amounts payable hereunder, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a

 

-148-



--------------------------------------------------------------------------------

written consent to the release of the Revolving Lenders from their obligations
hereunder with respect to any Letter of Credit issued by such Issuing Bank
(whether as a result of the obligations of the Borrower (and any other account
party) in respect of such Letter of Credit having been collateralized in full by
a deposit of cash with such Issuing Bank or being supported by a letter of
credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents, and the Revolving Lenders shall be deemed to have
no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(e) or (f).

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.03, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, any such Issuing Bank or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although (i) such obligations may be
contingent or unmatured and (ii) such obligations are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect

 

-149-



--------------------------------------------------------------------------------

the validity of any such setoff and application under this Section. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank and their respective Affiliates may
have. Notwithstanding the provisions of this Section 9.08, if at any time any
Lender, any Issuing Bank or any of their respective Affiliates maintains one or
more deposit accounts for any Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Lender or Issuing Bank shall waive the right of
setoff set forth herein.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-150-



--------------------------------------------------------------------------------

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant Lender to comply with this Section 9.12 shall constitute a
breach of this Section 9.12 by the Administrative Agent, such Issuing Bank or
the relevant Lender, as applicable), (ii) to the extent requested by any
regulatory authority or self-regulatory authority, required by applicable law or
by any subpoena or similar legal process; provided that solely to the extent
permitted by law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each Lender and the Administrative
Agent shall notify the Borrower as promptly as practicable of any such requested
or required disclosure in connection with any legal or regulatory proceeding;
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by Holdings or any
Subsidiary of Holdings, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(v) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed in writing to maintain the confidentiality of
such Information or (vii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
Holdings or the Borrower. For the purposes hereof, “Information” means all
information received from Holdings or the Borrower relating to Holdings, any
Subsidiary or their business, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by Holdings or any Subsidiary; provided that, in the
case of information received from Holdings or any Subsidiary after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

-151-



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act.

SECTION 9.14 Release of Liens and Guarantees.

(a) A Subsidiary that is a Loan Party (other than the Borrower) shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
ceases to be a Restricted Subsidiary (including pursuant to a permitted merger
with a Subsidiary that is not a Loan Party); provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon any sale
or other transfer by any Loan Party (other than to Holdings, the Borrower, the
Company or any other Subsidiary Loan Party) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral in accordance with Section 9.02(b), the security interest in such
Collateral created by the Security Documents shall be automatically released.
Upon the release of any Loan Party from its Guarantee in compliance with this
Agreement, the security interest in any Collateral owned by any Loan Party
created by the Security Documents shall be automatically released. Upon the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with this Agreement, the security interest created by the Security
Documents in the Equity Interests of such Subsidiary shall automatically be
released. Upon Payment in Full all security interests created by the Security
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release so
long as the Borrower or applicable Loan Party shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 6.02(iv).

(c) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section

 

-152-



--------------------------------------------------------------------------------

9.14. Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under any Loan Document, in each case in
accordance with the terms of the Loan Document and this Section 9.14.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Documentation Agents, the Syndication Agents, the
Lenders, the Joint Lead Arrangers and the Joint Bookrunners are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent, the Documentation
Agents, the Syndication Agents, the Lenders, the Joint Lead Arrangers and the
Joint Bookrunners, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each of the Administrative Agent, the Documentation Agents, the
Syndication Agents, the Lenders, the Joint Lead Arrangers and the Joint
Bookrunners is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings,
any of their respective Affiliates or any other Person and (B) none of the
Administrative Agent, the Documentation Agents, the Syndication Agents, the
Lenders, the Joint Lead Arrangers and the Joint Bookrunners has any obligation
to the Borrower, Holdings or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Documentation Agents, the Syndication Agents, the Lenders, the Joint
Lead Arrangers and the Joint Bookrunners and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Documentation Agents, the Syndication Agents, the
Lenders, the Joint Lead Arrangers and the Joint Bookrunners has any obligation
to disclose any of such interests to the Borrower, Holdings or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Administrative Agent, the Documentation Agents, the Syndication
Agents, the Lenders, the Joint Lead Arrangers and the Joint Bookrunners with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.16 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the obligations hereunder.

SECTION 9.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum

 

-153-



--------------------------------------------------------------------------------

due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

SECTION 9.18 Payment Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Banks under clause (b) of the preceding sentence shall survive
the payment in full of the Secured Obligations and the termination of this
Agreement.

[Remainder of Page Intentionally Left Blank.]

 

-154-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

HOLDINGS:     TORNIER N.V., a Dutch naamloze vennootschap     By:  

/s/ Douglas W. Kohrs

    Name:   Douglas W. Kohrs     Title:   President and Chief Executive Officer
BORROWER:     TORNIER, INC., a Delaware corporation     By:  

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   Vice President, Chief Legal Officer and
Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

   

BANK OF AMERICA, N.A., as Administrative Agent

    By:  

/s/ Alysa A. Trakas

    Name:   Alysa A. Trakas     Title:   Director LENDERS:     BANK OF AMERICA,
N.A., as a Lender, Swingline Lender and an Issuing Bank     By:  

/s/ Alysa A. Trakas

    Name:   Alysa A. Trakas     Title:   Director     SOCIÉTÉ GÉNÉRALE     By:  

/s/ Elaine Khalil

    Name:   Elaine Khalil     Title:   Managing Director     GENERAL ELECTRIC
CAPITAL CORPORATION     By:  

/s/ Jeffrey A. Schall

    Name:   Jeffrey A. Schall     Title:   Duly Authorized Signatory     BANK OF
MONTREAL     By:  

/s/ Mark Piekos

    Name:   Mark Piekos     Title:   Managing Director     JPMORGAN CHASE BANK,
N.A.     By:  

/s/ Nicolas L. Schweim

    Name:   Nicolas L. Schweim     Title:   Authorized Officer     WELLS FARGO
BANK, NATIONAL ASSOCIATION     By:  

/s/ Kent Davis

    Name:   Kent Davis     Title:   Managing Director     BBVA COMPASS     By:  

/s/ Tom Brosig

    Name:   Tom Brosig     Title:   SVP

 

-2-